ICJ_102_SovereigntyPulau_IDN_MYS_2002-12-17_JUD_01_ME_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

JUDGMENT OF 17 DECEMBER 2002 T

2002 —Ct«t

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONÉSIE/MALAISIE)

ARRÊT DU 17 DÉCEMBRE 2002
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070964-0
Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan (Indonesia! Malaysia),
Judgment, I C.J. Reports 2002, p. 625

Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésiel Malaisie),
arrêt, C.LJ. Recueil 2002, p. 625

 

Sales number
ISSN 0074-4441 N° de vente: 858
ISBN 92-1-070964-0

 

 

 
17 DECEMBER 2002

JUDGMENT

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

SOUVERAINETE SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

17 DECEMBRE 2002
ARRET
2002
17 December
General List
No. 102

625

INTERNATIONAL COURT OF JUSTICE

YEAR 2002

17 December 2002

CASE CONCERNING SOVEREIGNTY OVER
PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

Geographical context — Historical background — Bases on which the Parties
found their claims to the islands of Ligitan and Sipadan.

* *

Conventional title asserted by Indonesia (1891 Convention between Great
Britain and the Netherlands).

Indonesia’s argument that the 1891 Convention established the 4°10’ north
parallel of latitude as the dividing line between the respective possessions of
Great Britain and the Netherlands in the area of the disputed islands and that
those islands therefore belong to it as successor to the Netherlands.

Disagreement of the Parties on the interpretation to be given to Article IV of
the 1891 Convention — Articles 31 and 32 of the Vienna Convention on the Law
of Treaties reflect international customary law on the subject.

Text of Article IV of the 1891 Convention — Clause providing “From
4° 10' north latitude on the east coast the boundary-line shall be continued east-
ward along that parallel, across the Island of Sebittik . . .” — Ambiguity of the
terms “shall be continued” and “across” — Ambiguity which could have been
avoided had the Convention expressly stipulated that the 4° 10° north parallel
constituted the line separating the islands under British sovereignty from those
under Dutch sovereignty — Ordinary meaning of the term “boundary”.

Context of the 1891 Convention — Explanatory Memorandum appended to
the draft Law submitted to the Netherlands States-General with a view to rati-
fication of the Convention — Map appended to the Memorandum shows a red
line continuing out to sea along the 4° 10’ north parallel — Line cannot be con-
sidered to have been extended in order to settle any dispute in the waters beyond
Sebatik — Explanatory Memorandum and map never transmitted by the Dutch
Government to the British Government but simply forwarded to the latter by its

4
626 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

diplomatic agent in The Hague — Lack of reaction by the British Government
to the line cannot be deemed to constitute acquiescence.

Object and purpose of the Convention — Delimitation solely of the parties’
possessions within the island of Borneo.

Article IV of the Convention, when read in context and in the light of the
Convention's object and purpose, cannot be interpreted as establishing an allo-
cation line determining sovereignty over the islands out to sea, to the east of
Sebatik.

Recourse to supplementary means of interpretation in order to seek a possible
confirmation of the Court's interpretation of the text of the Convention —
Neither travaux préparatoires of the Convention nor circumstances of its con-
clusion support the position of Indonesia.

Subsequent practice of the parties — 1915 Agreement between Great Britain
and the Netherlands concerning the boundary between the State of North Bor-
neo and the Dutch possessions on Borneo reinforces the Court’s interpretation
of the 1891 Convention — Court cannot draw any conclusion from the other
documents cited.

Maps produced by the Parties — With the exception of the map annexed to
the 1915 Agreement, cartographic material inconclusive in respect of the inter-
pretation of Article IV.

Court ultimately comes to the conclusion that Article IV determines the
boundary between the two Parties up to the eastern extremity of Sebatik Island
and does not establish any allocation line further eastwards.

* *

Question whether Indonesia or Malaysia obtained title to Ligitan and Sipadan
by succession.

Indonesia's argument that it was successor to the Sultan of Bulungan, the
original title-holder to the disputed islands, through contracts which stated that
the Sultanate as described in the contracts formed part of the Netherlands
Indies —- Indonesia's contention cannot be accepted.

Disputed islands not mentioned by name in any of the international legal
instruments cited — Islands not included in the 1878 grant by which the Sultan
of Sulu ceded all his rights and powers over his possessions in Borneo to
Alfred Dent and Baron von Overbeck — Court observes that, while the Parties
both maintain that Ligitan and Sipadan were not terrae nullius during the period
in question in the present case, they do so on the basis of diametrically opposed
reasoning, each of them claiming to hold title to those islands.

Malaysia's argument that it was successor to the Sultan of Sulu, the original
title-holder to the disputed islands, further to a series of alleged transfers of that
title to Spain, the United States, Great Britain on behalf of the State of North
Borneo, the United Kingdom, and Malaysia cannot be upheld.

* *

Consideration of the effectivités relied on by the Parties.
Effectivités generally scarce in the case of very small islands which are
uninhabited or not permanently inhabited, like Ligitan and Sipadan — Court

5
627 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

primarily to analyse the effectivités which date from the period before 1969, the
year in which the Parties asserted conflicting claims to Ligitan and Sipadan —
Nature of the activities to be taken into account by the Court in the present
case,

Effectivités relied on by Indonesia — Activities which do not constitute acts a
titre de souverain reflecting the intention and will to act in that capacity.

Effectivités relied on by Malaysia — Activities modest in number but diverse
in character, covering a considerable period of time and revealing an intention to
exercise State functions in respect of the two islands — Neither the Netherlands
nor Indonesia ever expressed its disagreement or protest at the time when these
activities were carried out —- Malaysia has title to Ligitan and Sipadan on the
basis of the effectivités thus mentioned.

JUDGMENT

Present: President GUILLAUME; Vice-President Sui; Judges Opa, RANIEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOUMANS, REZEK, AL-KHASAWNEH, BUERGENTHAL,
ELarasy; Judges ad hoc WEERAMANTRY, FRANCK; Registrar
COUVRELR.

In the case concerning sovereignty over Pulau Ligitan and Pulau Sipadan,
between

the Republic of Indonesia,

represented by
H.E. Mr. Hassan Wirajuda, Minister for Foreign Affairs,
as Agent;

H.E. Mr. Abdul Irsan, Ambassador of the Republic of Indonesia to the
Netherlands,

as Co-Agent;

Mr. Alain Pellet, Professor at the University of Paris X-Nanterre, member
and former Chairman of the International Law Commission,

Mr. Alfred H. A. Soons, Professor of Public International Law, Utrecht Uni-
versity,

Sir Arthur Watts, K.C.M.G., Q.C., member of the English Bar, member of
the Institute of International Law,

Mr. Rodman R. Bundy, avocat a la cour d’appel de Paris, member of the
New York Bar, Frere Cholmeley/Eversheds, Paris,

Ms Loretta Malintoppi, avocat 4 la cour d’appel de Paris, member of the
Rome Bar, Frere Cholmeley/Eversheds, Paris,

as Counsel and Advocates;

Mr. Charles Claypoole, Solicitor of the Supreme Court of England and
Wales, Frere Cholmeley/Eversheds, Paris,
Mr. Mathias Forteau, Lecturer and Researcher at the University of Paris X-
628 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Nanterre, Researcher at the Centre de droit international de Nan-
terre (CEDIN), University of Paris X-Nanterre,

as Counsel;

Mr. Hasyim Saleh, Deputy Chief of Mission, Embassy of the Republic of
Indonesia, The Hague,

Mr. Rachmat Soedibyo, Director General for Oil & Natural Resources,
Department of Energy & Mining,

Major General S. N. Suwisma, Territorial Assistance to Chief of Staff for
General Affairs, Indonesian Armed Forces Headquarters,

Mr. Donnilo Anwar, Director for International Treaties for Politics, Security
& Territorial Affairs, Department of Foreign Affairs,

Mr. Eddy Pratomo, Director for International Treaties for Economic, Social
& Cultural Affairs, Department of Foreign Affairs,

Mr. Bey M. Rana, Director for Territorial Defence, Department of Defence,

Mr. Suwarno, Director for Boundary Affairs, Department of Interna! Affairs,

Mr. Subiyanto, Director for Exploration & Exploitation, Department of
Energy & Mining,

Mr. A. B. Lapian, Expert on Borneo History,

Mr. Kria Fahmi Pasaribu, Minister Counsellor, Embassy of the Republic of
Indonesia, The Hague,

Mr. Moenir Ari Soenanda, Minister Counsellor, Embassy of the Republic of
Indonesia, Paris,

Mr. Rachmat Budiman, Department of Foreign Affairs,

Mr. Abdul Havied Achmad, Head of District, East Kalimantan Province,

Mr. Adam Mulawarman T., Department of Foreign Affairs,

Mr. Ibnu Wahyutomo, Department of Foreign Affairs,

Capt. Wahyudi, Indonesian Armed Forces Headquarters,

Capt. Fanani Tedjakusuma, Indonesian Armed Forces Headquarters,

Group Capt. Arief Budiman, Survey & Mapping, Indonesian Armed Forces
Headquarters,

Mr. Abdulkadir Jaelani, Second Secretary, Embassy of the Republic of Indo-
nesia, The Hague,

Mr. Daniel T. Simandjuntak, Third Secretary, Embassy of the Republic of
Indonesia, The Hague,

Mr. Soleman B. Ponto, Military Attaché, Embassy of the Republic of Indo-
nesia, The Hague,

Mr. Ishak Latuconsina, Member of the House of Representatives of the
Republic of Indonesia,

Mr. Amris Hasan, Member of the House of Representatives of the Republic
of Indonesia,

as Advisers;

Mr. Martin Pratt, International Boundaries Research Unit, University of
Durham,

Mr. Robert C. Rizzutti, Senior Mapping Specialist, International Mapping
Associates,

Mr. Thomas Frogh, Cartographer, International Mapping Associates,

as Technical Advisers,

/
629 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

and

Malaysia
represented by

H.E. Mr. Tan Sri Abdul Kadir Mohamad, Ambassador-at-Large, Ministry
of Foreign Affairs,

as Agent;

H.E. Dato’ Noor Farida Ariffin, Ambassador of Malaysia to the Nether-
lands, .

as Co-Agent;

Sir Elihu Lauterpacht, Q.C., C.B.E., Honorary Professor of International
Law, University of Cambridge, member of the Institute of International
Law,

Mr. Jean-Pierre Cot, Emeritus Professor, University of Paris I (Panthéon-
Sorbonne), Former Minister,

Mr. James Crawford, S.C., F.B.A., Whewell Professor of International Law,
University of Cambridge, member of the English and Australian Bars,
member of the Institute of International Law,

Mr. Nico Schrijver, Professor of International Law, Free University, Amster-
dam, and Institute of Social Studies, The Hague; member of the Perma-
nent Court of Arbitration,

as Counsel and Advocates;

Dato’ Zaitun Zawiyah Puteh, Solicitor-General of Malaysia,

Mrs. Halima Hj. Nawab Khan, Senior Legal Officer, Sabah State Attorney-
General's Chambers,

Mr. Athmat Hassan, Legal Officer, Sabah State Attorney-General’s
Chambers,

Mrs. Farahana Rabidin, Federal Counsel, Attorney-General’s Chambers,

as Counsel;

Datuk Nik Mohd. Zain Hj. Nik Yusof, Secretary General, Ministry of Land
and Co-operative Development,

Datuk Jaafar Ismail, Director-General, National Security Division, Prime
Minister’s Department,

H.E. Mr. Hussin Nayan, Ambassador, Under-Secretary, Territorial and
Maritime Affairs Division, Ministry of Foreign Affairs,

Mr. Ab. Rahim Hussin, Director, Maritime Security Policy, National Secu-
rity Division, Prime Minister’s Department,

Mr. Raja Aznam Nazrin, Principal Assistant Secretary, Territorial and Mari-
time Affairs Division, Ministry of Foreign Affairs,

Mr. Zulkifli Adnan, Counsellor of the Embassy of Malaysia in the Nether-
lands,

Ms Haznah Md. Hashim, Assistant Secretary, Territorial and Maritime
Affairs Division, Ministry of Foreign Affairs,

Mr. Azfar Mohamad Mustafar, Assistant Secretary, Territorial and Mari-
time Affairs Division, Ministry of Foreign Affairs,

as Advisers;

Mr. Hasan Jamil, Director of Survey, Geodetic Survey Division, Department
of Survey and Mapping,

4
630 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Mr. Tan Ah Bah, Principal Assistant Director of Survey, Boundary Affairs,
Department of Survey and Mapping,

Mr. Hasnan Hussin, Senior Technical Assistant, Boundary Affairs, Depart-
ment of Survey and Mapping,

as Technical Advisers,

THE Court,

composed as above,
after deliberation,

delivers the following Judgment:

1. By joint letter dated 30 September 1998, filed in the Registry of the Court
on 2 November 1998, the Ministers for Foreign Affairs of the Republic of Indo-
nesia (hereinafter “Indonesia”) and of Malaysia notified to the Registrar a Spe-
cial Agreement between the two States, signed at Kuala Lumpur on 31 May 1997
and having entered into force on 14 May 1998, the date of the exchange of
instruments of ratification.

2. The text of the Special Agreement reads as follows:

“The Government of the Republic of Indonesia and the Government of
Malaysia, hereinafter referred to as ‘the Parties’;

Considering that a dispute has arisen between them regarding sover-
eignty over Pulau Ligitan and Pulau Sipadan;

Desiring that this dispute should be settled in the spirit of friendly rela-
tions existing between the Parties as enunciated in the 1976 Treaty of
Amity and Co-operation in Southeast Asia; and

Desiring further, that this dispute should be settled by the International
Court of Justice (the Court),

Have agreed as follows:

Article 1
Submission of Dispute

The Parties agree to submit the dispute to the Court under the terms of
Article 36, paragraph 1, of its Statute.

Article 2
Subject of the Litigation

The Court is requested to determine on the basis of the treaties, agree-
ments and any other evidence furnished by the Parties, whether sover-
eignty over Pulau Ligitan and Pulau Sipadan belongs to the Republic of
Indonesia or to Malaysia.

Article 3
Procedure

1. Subject to the time-limits referred to in paragraph 2 of this Article,
the proceedings shall consist of written pleadings and oral hearings in
accordance with Article 43 of the Statute of the Court.

2. Without prejudice to any question as to the burden of proof and
having regard to Article 46 of the Rules of Court, the written pleadings
should consist of:
631

10

PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

(a) a Memorial presented simultaneously by each of the Parties not later
than 12 months after the notification of this Special Agreement to the
Registry of the Court;

(b) a Counter-Memorial presented by each of the Parties not later than
4 months after the date on which each has received the certified copy
of the Memorial of the other Party;

(c) a Reply presented by each of the Parties not later than 4 months after
the date on which each has received the certified copy of the Counter-
Memorial of the other Party; and

(d) a Rejoinder, if the Parties so agree or if the Court decides ex officio or
at the request of one of the Parties that this part of the proceedings is
necessary and the Court authorizes or prescribes the presentation of a
Rejoinder.

3. The above-mentioned written pleadings and their annexes presented
to the Registrar will not be transmitted to the other Party until the
Registrar has received the part of the written pleadings corresponding to
the said Party.

4. The question of the order of speaking at the oral hearings shall be
decided by mutual agreement between the Parties or, in the absence of that
agreement, by the Court. In all cases, however, the order of speaking
adopted shall be without prejudice to any question regarding the burden of
proof.

Article 4
Applicable Law
The principles and rules of international law applicable to the dispute
shall be those recognized in the provisions of Article 38 of the Statute of
the Court.
Article 5
Judgment of the Court
The Parties agree to accept the Judgment of the Court given pursuant to
this Special Agreement as final and binding upon them.
Article 6
Entry into Force

1. This Agreement shall enter into force upon the exchange of instru-
ments of ratification. The date of exchange of the said instruments shall be
determined through diplomatic channels.

2. This Agreement shall be registered with the Secretariat of the United
Nations pursuant to Article 102 of the Charter of the United Nations,
jointly or by either of the Parties.

Article 7
Notification

In accordance with Article 40 of the Statute of the Court, this Special
Agreement shall be notified to the Registrar of the Court by a joint letter
from the Parties as soon as possible after it has entered into force.

In witness whereof the undersigned, being duly authorized thereto by
their respective Governments, have signed the present Agreement.”

/
632 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

3. Pursuant to Article 40, paragraph 3, of the Statute of the Court, copies of
the joint notification and of the Special Agreement were transmitted by the
Registrar to the Secretary-General of the United Nations, the Members of the
United Nations and other States entitled to appear before the Court.

4. By an Order dated 10 November 1998, the Court, having regard to the
provisions of the Special Agreement concerning the written pleadings, fixed
2 November 1999 and 2 March 2000 as the respective time-limits for the filing
by each of the Parties of a Memorial and then a Counter-Memorial. The
Memorials were filed within the prescribed time-limit. By joint letter of
18 August 1999, the Parties asked the Court to extend to 2 July 2000 the time-
limit for the filing of their Counter-Memorials. By an Order dated 14 Septem-
ber 1999, the Court agreed to that request. By joint letter of 8 May 2000, the
Parties asked the Court for a further extension of one month to the time-limit
for the filing of their Counter-Memorials. By Order of 11 May 2000, the Presi-
dent of the Court also agreed to that request. The Parties’ Counter-Memorials
were filed within the time-limit as thus extended.

5. Under the terms of the Special Agreement, the two Parties were to file a
Reply not later than four months after the date on which each had received the
certified copy of the Counter-Memorial of the other Party. By joint letter dated
14 October 2000, the Parties asked the Court to extend this time-limit by three
months. By an Order dated 19 October 2000, the President of the Court fixed
2 March 2001 as the time-limit for the filing by each of the Parties of a Reply.
The Replies were filed within the prescribed time-limit. In view of the fact that
the Special Agreement provided for the possible filing of a fourth pleading by
each of the Parties, the latter informed the Court by joint letter of 28 March
2001 that they did not wish to produce any further pleadings. Nor did the
Court itself ask for such pleadings.

6. Since the Court included upon the Bench no judge of the nationality of
either of the Parties, each Party proceeded to exercise the right conferred by
Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
case: Indonesia chose Mr. Mohamed Shahabuddeen and Malaysia Mr. Chris-
topher Gregory Weeramantry.

7. Mr. Shahabuddeen, judge ad hoc, having resigned from that function on
20 March 2001, Indonesia informed the Court, by letter received in the Regis-
try on 17 May 2001, that its Government had chosen Mr. Thomas Franck to
replace him.

8. On 13 March 2001, the Republic of the Philippines filed in the Registry of
the Court an Application for permission to intervene in the case, invoking Ar-
ticle 62 of the Statute of the Court. By a Judgment rendered on 23 October 2001,
the Court found that the Application of the Philippines could not be granted.

9. During a meeting which the President of the Court held on 6 March 2002
with the Agents of the Parties, in accordance with Article 31 of the Rules of
Court, the Agents made known the views of their Governments with regard to
various aspects relating to the organization of the oral proceedings. In particu-
lar, they stated that the Parties had agreed to suggest to the Court that Indo-
nesia should present its oral arguments first, it being understood that this in no
way implied that Indonesia could be considered the applicant State or Malaysia
the respondent State, nor would it have any effect on questions concerning the
burden of proof.

Further to this meeting, the Court, taking account of the views of the Parties,
fixed Monday 3 June 2002, at 10 a.m., as the date for the opening of the hear-

Il
633 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

ings, and set a timetable for them. By letters dated 7 March 2002, the Registrar
informed the Agents of the Parties accordingly.

10. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
after ascertaining the views of the Parties, decided that copies of the pleadings
and documents annexed would be made accessible to the public on the opening
of the oral proceedings.

11. Public hearings were held from 3 to 12 June 2002, at which the Court
heard the oral arguments and replies of:

For Indonesia: H.E. Mr. Hassan Wirajuda,
Sir Arthur Watts,
Mr. Alfred H. A. Soons,
Mr. Alain Pellet,
Mr. Rodman R. Bundy,
Ms Loretta Malintoppi.
For Malaysia: H.E. Mr. Tan Sri Abdul Kadir Mohamad,
H.E. Dato’ Noor Farida Ariffin,
Sir Elihu Lauterpacht,
Mr. Nico Schrijver,
Mr. James Crawford,
Mr. Jean-Pierre Cot.

*

12. In the course of the written proceedings, the following submissions were
presented by the Parties:

On behalf of the Government of Indonesia,
in the Memorial, Counter-Memorial and Reply:
“On the basis of the considerations set out in this [Reply], the Govern-

ment of the Republic of Indonesia requests the Court to adjudge and
declare that:

(a) sovereignty over Pulau Ligitan belongs to the Republic of Indo-
nesia; and
(b) sovereignty over Pulau Sipadan belongs to the Republic of Indo-
nesia.”
On behalf of the Government of Malaysia,
in the Memorial, Counter-Memorial and Reply:
“In the light of the considerations set out above, Malaysia respectfully

requests the Court to adjudge and declare that sovereignty over Pulau
Ligitan and Pulau Sipadan belongs to Malaysia.”

13. At the oral proceedings, the following submissions were presented by the
Parties:
On behalf of the Government of Indonesia,

“On the basis of the facts and legal considerations presented in Indo-
nesia’s written pleadings and in its oral presentation, the Government of
the Republic of Indonesia respectfully requests the Court to adjudge and
declare that:

(i) sovereignty over Pulau Ligitan belongs to the Republic of Indonesia;
and

12
634 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

(ii) sovereignty over Pulau Sipadan belongs to the Republic of Indo-
nesia.”

On behalf of the Government of Malaysia,

“The Government of Malaysia respectfully requests the Court to adjudge
and declare that sovereignty over Pulau Ligitan and Pulau Sipadan belongs
to Malaysia.”

*
* *

14. The islands of Ligitan and Sipadan. (Pulau Ligitan and Pulau
Sipadan) are both located in the Celebes Sea, off the north-east coast of
the island of Borneo, and lie approximately 15.5 nautical miles apart (see
below, pp. 635 and 636, sketch-maps Nos. 1 and 2).

Ligitan is a very small island lying at the southern extremity of a large
star-shaped reef extending southwards from the islands of Danawan and
Si Amil. Its co-ordinates are 4°09” latitude north and 118° 53’ longitude
east. The island is situated some 21 nautical miles from Tanjung Tutop,
on the Semporna Peninsula, the nearest area on Borneo. Permanently
above sea level and mostly sand, Ligitan is an island with low-lying
vegetation and some trees. It is not permanently inhabited.

Although bigger than Ligitan, Sipadan is also a small island, having an
area of approximately 0.13 sq. km. Its co-ordinates are 4°06’ latitude
north and 118°37 longitude east. It is situated some 15 nautical miles
from Tanjung Tutop, and 42 nautical miles from the east coast of the
island of Sebatik. Sipadan is a densely wooded island of volcanic origin
and the top of a submarine mountain some 600 to 700 m in height,
around which a coral atoll has formed. It was not inhabited on a perma-
nent basis until the 1980s, when it was developed into a tourist resort for
scuba-diving.

*

15. The dispute between the Parties has a complex historical back-
ground, of which an overview will now be given by the Court.

In the sixteenth century Spain established itself in the Philippines and
sought to extend its influence to the islands lying further to the south.
Towards the end of the sixteenth century it began to exercise its influence
over the Sultanate of Sulu.

On 23 September 1836 Spain concluded Capitulations of peace, protec-
tion and commerce with the Sultan of Sulu. In these Capitulations, Spain
guaranteed its protection to the Sultan

“in any of the islands situated within the limits of the Spanish juris-
diction, and which extend from the western point of Mindanao
(Magindanao) to Borneo and Paragua (Palawan), with the exception
of Sandakan and the other territories tributary to the Sultan on the
island of Borneo”.

13

/
PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

635

OP} ath ohh

 

 

Cee ms
Sain jeonnen Cov 0

wejessnieg leunig |

 

 

 

 

 

 

 

 

204
Soulddyiyd au} Jo a1qQndey
eISAEIEN
5 BisauopU] Jo 9yqndsy À
Obeb 274 ‘
oBmadiysay ns oor
8. OUEPU La
88s nin
gag auddiiuci sms
uu“ ea 4
Zh L2L
uezry
OL Ob
Ot SEL et BL vel 202} ET

° (-Kyuo sasodind sanrzysny[i 10} poredaid usoq sey deul-yoiays SIUL “€°N)
DNLLLES TWOIHdVaDOdD TWUINAD *“] ‘ON dYW-HOLANS

 
PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

636

   

of

 

 

sa

Stl

 

  

obdb AA ob bE oStt o£ bh

 

 

 

 

SON JESHNEN 061

         

 

wejessnieg jounig

saulddiiyd 84} jo 21qndex |

 

 

 

 

 

 

 

 

ges eISAEIEN
seqajeg
elseuopyy jo 91qndex
+] | VeHruEN oP
Oley — aie OSE ate, OL
yebauy, naag” HOSEUS ¢ (2
dani Euniue
sgngig
$4 LS
cast 6 gg
BUI YINOS
of L.9
Beg ning
od7 ning vedsfie) pod
bel 202} GEL Blt od bl OL gb

(quo sasodind aanensnii 107 paredaid uaaq sey dewi-yoiays SIU, ‘#'N)
SANVIS] NVG¥di§ GNV NVLIOM] 40 NOLLVOOT ‘T'ON d¥A\-HOLAAS

 

}
!
637 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

On 19 April 1851, Spain and the Sultan of Sulu concluded an “Act of
Re-Submission” whereby the island of Sulu and its dependencies were
annexed by the Spanish Crown. That Act was confirmed on 22 July 1878
by a Protocol whereby the Sultan recognized “as beyond discussion the
sovereignty of Spain over all the Archipelago of Sulu and the dependen-
cies thereof”.

16. For its part, the Netherlands established itself on the island of Bor-
neo at the beginning of the seventeenth century. The Netherlands East
India Company, which possessed considerable commercial interests in
the region, exercised public rights in South-East Asia under a charter
granted to it in 1602 by the Netherlands United Provinces. Under the
Charter, the Company was authorized to “conclude conventions with
Princes and Powers” of the region in the name of the States-General of
the Netherlands. Those conventions mainly involved trade issues, but
they also provided for the acceptance of the Company’s suzerainty or
even the cession to it by local sovereigns of all or part of their territories.

When the Netherlands East India Company established itself on Bor-
neo in the seventeenth and eighteenth centuries, the influence of the Sul-
tan of Banjermasin extended over large portions of southern and eastern
Borneo. On the east coast, the territory under the control of Banjermasin
included the “Kingdom of Berou”, composed of three “States”: Sam-
baliung, Gunungtabur and Bulungan. The Sultans of Brunei and Sulu
exercised their influence over the northern part of Borneo.

Upon the demise of the Netherlands East India Company at the end of
the eighteenth century, all of its territorial possessions were transferred to
the Netherlands United Provinces. During the Napoleonic wars, Great
Britain took control of the Dutch possessions in Asia. Pursuant to the
London Convention of 13 August 1814, the newly formed Kingdom of
the Netherlands recovered most of the former Dutch possessions.

17. A Contract was concluded by the Netherlands with the Sultan of
Banjermasin on 3 January 1817. Article 5 of this Contract provided for
inter alia the cession to the Netherlands of Berou (“Barrau’”) and of all
its dependencies. On 13 September 1823, an addendum was concluded,
amending Article 5 of the 1817 Contract.

On 4 May 1826 a new Contract was concluded. Article 4 thereof recon-
firmed the cession to the Netherlands of Berou (“Barou”) and of its
dependencies.

Over the following years, the three territories that formed the King-
dom of Berou, Sambaliung, Gunungtabur and Bulungan, were separated.
By a Declaration of 27 September 1834, the Sultan of Bulungan submit-
ted directly to the authority of the Netherlands East Indies Government.
In 1844 the three territories were each recognized by the Government of
the Netherlands as separate Kingdoms. Their chiefs were officially
accorded the title of Sultan.

16
638 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

18. In 1850 the Government of the Netherlands East Indies concluded
with the sultans of the three kingdoms “contracts of vassalage”, under
which the territory of their respective kingdoms was granted to them as a
fief. The Contract concluded with the Sultan of Bulungan is dated
12 November 1850.

A description of the geographical area constituting the Sultanate of
Bulungan appeared for the first time in the Contract of 12 Novem-
ber 1850. Article 2 of that Contract described the territory of Bulungan
as follows:

“The territory of Boeloengan is located within the following
boundaries:

— with Goenoeng-Teboer: from the seashore landwards, the Karang-
tiegau River from its mouth up to its origin; in addition, the
Batoe Beokkier and Mount Palpakh;

— with the Sulu possessions: at sea the cape named Batoe Tinagat,
as well as the Tawau River.

The following islands shall belong to Boeloengan: Terakkan,
Nenoekkan and Sebittikh, with the small islands belonging thereto.

This delimitation is established provisionally, and shall be com-
pletely examined and determined again.”

A new Contract of Vassalage was concluded on 2 June 1878. It was
approved and ratified by the Governor-General of the Netherlands East
Indies on 18 October 1878.

Article 2 of the 1878 Contract of Vassalage described the territory of
Bulungan as follows: “The territory of the realm of Boeloengan is
deemed to be constituted by the lands and islands as described in the
statement annexed to this contract.” The text of the statement annexed to
the contract is virtually identical to that of Article 2 of the 1850 Contract.

This statement was amended in 1893 to bring it into line with the 1891
Convention between Great Britain and the Netherlands (see paragraph 23
below). The new statement provided that:

“The Islands of Tarakan and Nanoekan and that portion of the
Island of Sebitik, situated to the south of the above boundary-line,
described in the ‘Indisch Staatsblad’ of 1892, No. 114, belong to
Boeloengan, as well as the small islands belonging to the above
islands, so far as they are situated to the south of the
boundary-line .. .”

19. Great Britain, for its part, possessed commercial interests in the
area but had no established settlements on Borneo until the nineteenth
century. After the Anglo-Dutch Convention of 13 August 1814, the com-
mercial and territorial claims of Great Britain and the Netherlands on
Borneo began to overlap.

On 17 March 1824 Great Britain and the Netherlands signed a new

17

4
639 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Treaty in an attempt to settle their commercial and territorial disputes in
the region.

20. In 1877, the Sultan of Brunei made three separate instruments in
which he “granted” Mr. Alfred Dent and Baron von Overbeck a large
area of North Borneo. Since these grants included a portion of territory
along the north coast of Borneo which was also claimed by the Sultan of
Sulu, Alfred Dent and Baron von Overbeck decided to enter into an
agreement with the latter Sultan.

On 22 January 1878 the Sultan of Sulu agreed to “grant and cede” to
Alfred Dent and Baron von Overbeck, as representatives of a British
company, all his rights and powers over:

“all the territories and lands being tributary to [him] on the main-
land of the Island of Borneo, commencing from the Pandassan River
on the west coast to Maludu Bay, and extending along the whole
east coast as far as the Sibuco River in the south, comprising all the
provinces bordering on Maludu Bay, also the States of Pietan,
Sugut, Bangaya, Labuk, Sandakan, Kinabatangan, Mamiang, and
all the other territories and states to the southward thereof bordering
on Darvel Bay and as far as the Sibuco River, with all the islands
belonging thereto within three marine leagues [9 nautical miles] of
the coast”.

On the same day, the Sultan of Sulu signed a commission whereby he
appointed Baron von Overbeck “Dato’ Béndahara and Rajah of
Sandakan” with “the fullest power of life and death” over all the inhabi-
tants of the territories which had been granted to him and made him
master of “all matters . . . and [of] the revenues or ‘products’” belonging
to the Sultan in those territories. The Sultan of Sulu asked the “foreign
nations” with which he had concluded “friendly treaties and alliances”
to accept “the said Dato’ Béndahara as supreme ruler over the said
dominions”.

Baron von Overbeck subsequently relinquished all his rights and inter-
ests in the British company referred to above. Alfred Dent later applied
for a Royal Charter from the British Government to administer the ter-
ritory and exploit its resources. This Charter was granted in Novem-
ber 1881. In May 1882 a chartered company was officially incorporated
under the name of the “British North Borneo Company” (hereinafter the
“BNBC”).

The BNBC began at that time to extend its administration to certain
islands situated beyond the 3-marine-league limit referred to in the 1878
grant.

21. On 11 March 1877 Spain, Germany and Great Britain concluded a
Protocol establishing free commerce and navigation in the Sulu (Jolé)
Sea with a view to settling a commercial dispute which had arisen
between them. Under this Protocol, Spain undertook to guarantee and
ensure the liberty of commerce, of fishing and of navigation for ships and
subjects of Great Britain, Germany and the other Powers in “the Archi-

18
640 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

pelago of Sulu (Jolé) and in all parts there[of]”, without prejudice to the
rights recognized to Spain in the Protocol.

On 7 March 1885 Spain, Germany and Great Britain concluded a new
Protocol of which the first three articles read as follows:

“Article 1

The Governments of Germany and Great Britain recognize the
sovereignty of Spain over the places effectively occupied, as well as
over those places not yet so occupied, of the archipelago of Sulu
(Jolo), of which the boundaries are determined in Article 2.

Article 2

The Archipelago of Sulu (Jol6), conformably to the definition
contained in Article 1 of the Treaty signed the 23rd of September
1836, between the Spanish Government and the Sultan of Sulu
(Jol6), comprises all the islands which are found between the western
extremity of the island of Mindanao, on the one side, and the con-
tinent of Borneo and the island of Paragua, on the other side, with
the exception of those which are indicated in Article 3.

It is understood that the islands of Balabac and of Cagayan-Jolé
form part of the Archipelago.

Article 3

The Spanish Government relinquishes as far as regards the British
Government, all claim of sovereignty over the territories of the con-
tinent of Borneo which belong, or which have belonged in the past,
to the Sultan of Sulu (Jolé), including therein the neighboring islands
of Balambangan, Banguey and Malawali, as well as all those islands
lying within a zone of three marine leagues along the coasts and
which form part of the territories administered by the Company
styled the ‘British North Borneo Company’.”

22. On 12 May 1888 the British Government entered into an Agree-
ment with the BNBC for the creation of the State of North Borneo. This
Agreement made North Borneo a British Protectorate, with the British
Government assuming responsibility for its foreign relations.

23. On 20 June 1891 the Netherlands and Great Britain concluded a
Convention (hereinafter the “1891 Convention”) for the purpose of
“defining the boundaries between the Netherland possessions in the
Island of Borneo and the States in that island which [were] under British
protection” (see paragraph 36 below).

24. At the end of the Spanish-American War, Spain ceded the Philip-
pine Archipelago (see paragraph 115 below) to the United States of
America (hereinafter the “United States”) through the Treaty of Peace
of Paris of 10 December 1898 (hereinafter the “1898 Treaty of Peace”).
Article II] of the Treaty defined the Archipelago by means of certain
lines. Under the Treaty of 7 November 1900 (hereinafter the “1900

19

LS

 
641 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Treaty”), Spain ceded to the United States “all islands belonging to the
Philippine Archipelago, lying outside the lines described in Article III”
of the 1898 Treaty of Peace (see paragraph 115 below).

25. On 22 April 1903 the Sultan of Sulu concluded a “Confirmation of
Cession” with the Government of British North Borneo, in which were
specified the names of a certain number of islands which were to be
treated as having been included in the original cession granted to
Alfred Dent and Baron von Overbeck in 1878. The islands mentioned
were as follows: Muliangin, Muliangin Kechil, Malawali, Tegabu, Bilian,
Tegaypil, Lang Kayen, Boan, Lehiman, Bakungan, Bakungan Kechil,
Libaran, Taganack, Beguan, Mantanbuan, Gaya, Omadal, Si Amil,
Mabol, Kepalai and Dinawan. The instrument further provided that
“other islands near, or round, or lying between the said islands named
above” were included in the cession of 1878. All those islands were
situated beyond the 3-marine-league limit.

26. Following a visit in 1903 by the United States Navy vessel USS Qui-
ros to the area of the islands disputed in the present proceedings, the
BNBC lodged protests with the Foreign Office, on the ground that some
of the islands visited, on which the US Navy had placed flags and tablets,
were, according to the BNBC, under its authority. The question was
dealt with in particular in a memorandum dated 23 June 1906 from
Sir H. M. Durand, British Ambassador to the United States, to the
United States Secretary of State, with which a map showing “the limits
within which the [BNBC] desire[d] to carry on the administration” was
enclosed. Under an Exchange of Notes dated 3 and 10 July 1907, the
United States temporarily waived the right of administration in respect of
“all the islands to the westward and southwestward of the line traced on
the map which accompanied Sir H. M. Durand’s memorandum”.

27. On 28 September 1915 Great Britain and the Netherlands, acting
pursuant to Article V of the 1891 Convention, signed an Agreement
relating to “the Boundary between the State of North Borneo and the
Netherland Possessions in Borneo” (hereinafter the “1915 Agreement”),
whereby the two States confirmed a report and accompanying map pre-
pared by a mixed commission set up for the purpose (see paragraphs 70,
71 and 72 below).

On 26 March 1928 Great Britain and the Netherlands signed another
agreement (hereinafter the “1928 Agreement”) pursuant to Article V of
the 1891 Convention, for the purpose of “further delimiting part of the
frontier established in article III of the Convention signed at London on
the 20th June, 1891” (“between the summits of the Gunong Api and of
the Gunong Raya”); a map was attached to that agreement (see para-
graph 73 below).

28. On 2 January 1930 the United States and Great Britain concluded
a Convention (hereinafter the “1930 Convention”) “delimiting . . . the
boundary between the Philippine Archipelago . . . and the State of North
Borneo” (see paragraph 119 below). This Convention contained five

20
642 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

articles, of which the first and third are the most relevant for the purposes
of the present case. Article I defined the line separating the islands
which belonged to the Philippine Archipelago and those which belonged
to the State of North Borneo; Article III stipulated as follows:

“All islands to the north and east of the said line and all islands
and rocks traversed by the said line, should there be any such, shall
belong to the Philippine Archipelago and all islands to the south and
west of the said line shall belong to the State of North Borneo.”

29. On 26 June 1946 the BNBC entered into an agreement with the
British Government whereby the Company transferred its interests,
powers and rights in respect of the State of North Borneo to the
British Crown. The State of North Borneo then became a British colony.

30. On 9 July 1963 the Federation of Malaya, the United Kingdom of
Great Britain and Northern Ireland, North Borneo, Sarawak and Singa-
pore concluded an Agreement relating to Malaysia. Under Article I of
this Agreement, which entered into force on 16 September 1963, the
colony of North Borneo was to be “federated with the existing States of
the Federation of Malaya as the [State] of Sabah”.

31. After their independence, Indonesia and Malaysia began to grant
oil prospecting licences in waters off the east coast of Borneo during the
1960s. The first oil licence granted by Indonesia to a foreign company in
the relevant area took the form of a production sharing agreement con-
cluded on 6 October 1966 between the Indonesian State-owned company
P. N. Pertambangan Minjak Nasional (“Permina”) and the Japan Petro-
leum Exploration Company Limited (“Japex”). The northern boundary
of one of the areas covered by the agreement ran eastwards in a straight
line from the east coast of Sebatik Island, following the parallel 4° 09’ 30”
latitude north for some 27 nautical miles out to sea. In 1968 Malaysia in
turn granted various oil prospecting licences to Sabah Teiseki Oil Com-
pany (“Teiseki”). The southern boundary of the maritime concession
granted to Teiseki was located at 4° 10’30” latitude north.

The present dispute crystallized in 1969 in the context of discussions
concerning the delimitation of the respective continental shelves of the
two States. Following those negotiations a delimitation agreement was
reached on 27 October 1969. It entered into force on 7 November 1969.
However, it did not cover the area lying to the east of Borneo.

In October 1991 the two Parties set up a joint working group to study
the situation of the islands of Ligitan and Sipadan. They did not however
reach any agreement and the issue was entrusted to special emissaries of
the two Parties who, in June 1996, recommended by mutual agreement
that the dispute should be referred to the International Court of Justice.
The Special Agreement was signed on 31 May 1997.

x * +

21
643 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

32. Indonesia’s claim to sovereignty over the islands of Ligitan and
Sipadan rests primarily on the 1891 Convention between Great Britain
and the Netherlands. It also relies on a series of effectivités, both Dutch
and Indonesian, which it claims confirm its conventional title. At the oral
proceedings Indonesia further contended, by way of alternative argu-
ment, that if the Court were to reject its title based on the 1891 Conven-
tion, it could still claim sovereignty over the disputed islands as successor
to the Sultan of Bulungan, because he had possessed authority over the
islands. .

33. For its part, Malaysia contends that it acquired sovereignty over
the islands of Ligitan and Sipadan following a series of alleged transmis-
sions of the title originally held by the former sovereign, the Sultan of
Sulu. Malaysia claims that the title subsequently passed, in succession, to
Spain, to the United States, to Great Britain on behalf of the State of
North Borneo, to the United Kingdom of Great Britain and Northern
Ireland, and finally to Malaysia itself. It argues that its title, based on this
series of legal instruments, is confirmed by a certain number of British
and Malaysian effectivités over the islands. It argues in the alternative
that, if the Court were to conclude that the disputed islands had ori-
ginally belonged to the Netherlands, its effectivités would in any event
have displaced any such Netherlands title.

*
* *

34. As the Court has just noted, Indonesia’s main claim is that sov-
ereignty over the islands of Ligitan and Sipadan belongs to it by virtue of
the 1891 Convention. Indonesia maintains that “[t]he Convention, by its
terms, its context, and its object and purpose, established the 4°10’ N
parallel of latitude as the dividing line between the Parties’ respective
possessions in the area now in question”. It states in this connection that
its position is not that “the 1891 Convention line was from the outset
intended also to be, or in effect was, a maritime boundary. . . east of
Sebatik island” but that “the line must be considered an allocation line:
land areas, including islands located to the north of 4°10’ N latitude
were. . . considered to be British, and those lying to the south were
Dutch”. As the disputed islands lie to the south of that parallel, “[i]t
therefore follows that under the Convention title to those islands vested
in the Netherlands, and now vests in Indonesia”.

Indonesia contends that the two States parties to the 1891 Convention
clearly assumed that they were the only actors in the area. It adds in this
regard that Spain had no title to the islands in dispute and had shown no
interest in what was going on to the south of the Sulu Archipelago.

In Indonesia’s view, the Convention did not involve territorial ces-
sions; rather, each party’s intention was to recognize the other party’s
title to territories on Borneo and islands lying “on that party’s side” of

22
644 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

the line, and to relinquish any claim in respect of them. According to Indo-
nesia, “both parties no doubt considered that [the] territories. . . on their
side of the agreed line were already theirs, rather than that they had
become theirs by virtue of a treaty cession”. It maintains that in any case,
whatever may have been the position before 1891, the Convention between
the two colonia! Powers is an indisputable title which takes precedence
over any other pre-existing title.

35. For its part, Malaysia considers that Indonesia’s claim to Ligitan
and Sipadan finds no support in either the text of the 1891 Convention or
in its travaux préparatoires, or in any other document that may be used
to interpret the Convention. Malaysia points out that the 1891 Conven-
tion, when seen as a whole, clearly shows that the parties sought to
clarify the boundary between their respective land possessions on the
islands of Borneo and Sebatik, since the line of delimitation stops at the
easternmost point of the latter island. It contends that “the ordinary and
natural interpretation of the Treaty, and relevant rules of law, plainly
refute” Indonesia’s argument and adds that the ratification of the 1891
Convention and its implementation, notably through the 1915 Agree-
ment, do not support Indonesia’s position.

Malaysia additionally argues that, even if the 1891 Convention were
construed so as to allocate possessions to the east of Sebatik, that alloca-
tion could not have any consequence in respect of islands which belonged
to Spain at the time. In Malaysia’s view, Great Britain could not have
envisioned ceding to the Netherlands islands which lay beyond the
3-marine-league line referred to in the 1878 grant, a line said to have
been expressly recognized by Great Britain and Spain in the Protocol
of 1885.

* *

36. On 20 June 1891, the Netherlands and Great Britain signed a Con-
vention for the purpose of “defining the boundaries between the Nether-
land possessions in the Island of Borneo and the States in that island
which {were] under British protection”. The Convention was drawn up in
Dutch and in English, the two texts being equally authentic. It consists of
eight articles. Article I stipulates that “[t]he boundary between the Nether-
land possessions in Borneo and those of the British-protected States in
the same island, shall start from 4° 10’ north latitude on the east coast of
Borneo”. Article I, after stipulating “{t]he boundary-line shall be con-
tinued westward”, then describes the course of the first part of that line.
Article IIT describes the further westward course of the boundary line
from the point where Article If stops and as far as Tandjong-Datoe, on
the west coast of Borneo. Article V provides that “[t]he exact positions of
the boundary-line, as described in the four preceding Articles, shall be

23
645 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

determined hereafter by mutual agreement, at such times as the Nether-
land and the British Governments may think fit”. Article VI guarantees
the parties free navigation on all rivers flowing into the sea between
Batoe-Tinagat and the River Siboekoe. Article VII grants certain rights
to the population of the Sultanate of Bulungan to the north of the
boundary. Lastly, Article VIII stipulates the conditions in which the
Convention would come into force.

Indonesia relies essentially on Article IV of the 1891 Convention in
support of its claim to the islands of Ligitan and Sipadan. That provision
reads as follows:

“From 4°10’ north latitude on the east coast the boundary-line
shall be continued eastward along that parallel, across the Island of
Sebittik: that portion of the island situated to the north of that par-
allel shall belong unreservedly to the British North Borneo Com-
pany, and the portion south of that parallel to the Netherlands.”

The Parties disagree over the interpretation to be given to that provision.

*

37. The Court notes that Indonesia is not a party to the Vienna Con-
vention of 23 May 1969 on the Law of Treaties; the Court would never-
theless recall that, in accordance with customary international law,
reflected in Articles 31 and 32 of that Convention:

“a treaty must be interpreted in good faith in accordance with the
ordinary meaning to be given to its terms in their context and in the
light of its object and purpose. Interpretation must be based above
all upon the text of the treaty. As a supplementary measure recourse
may be had to means of interpretation such as the preparatory work
of the treaty and the circumstances of its conclusion.” (Territorial
Dispute (Libyan Arab JamahiriyalChad), Judgment, I C.J. Reports
1994, pp. 21-22, para. 41; see also Maritime Delimitation and Ter-
ritorial Questions between Qatar and Bahrain (Qatar v. Bahrain),
Jurisdiction and Admissibility, Judgment, I C.J. Reports 1995, p. 18,
para. 33; Oil Platforms (Islamic Republic of Iran v. United States
of America), Preliminary Objection, Judgment, I.C.J. Reports
1996 (II), p. 812, para. 23; KasikililSedudu Island (Botswanal
Namibia), Judgment, 1 C.J. Reports 1999 (11), p. 1059, para. 18.)

Moreover, with respect to Article 31, paragraph 3, the Court has had
occasion to state that this provision also reflects customary law, stipulat-
ing that there shall be taken into account, together with the context, the
subsequent conduct of the parties to the treaty, i.e., “any subsequent
agreement” (subpara. (a)) and “any subsequent practice” (subpara. (6))
(see in particular Legality of the Use by a State of Nuclear Weapons in

24
646 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Armed Conflict, Advisory Opinion, I.C.J. Reports 1996 (1), p. 75,
para. 19; KasikililSedudu Island ( Botswana! Namibia), Judgment, I.C_J.
Reports 1999 (II), p. 1075, para. 48).

Indonesia does not dispute that these are the applicable rules. Nor is
the applicability of the rule contained in Article 31, paragraph 2, con-
tested by the Parties.

38. The Court will now proceed to the interpretation of Article IV of
the 1891 Convention in the light of these rules.

* *

39. With respect to the terms of Article IV, Indonesia maintains that
this Article contains nothing to suggest that the line stops at the east
coast of Sebatik Island. On the contrary, it contends that “the stipula-
tion that the line was to be ‘continued’ eastward along the prescribed
parallel[, across the island of Sebatik,] requires a prolongation of the
line so far as was necessary to achieve the Convention’s purposes”. In
this respect, Indonesia points out that had the parties to the Convention
intended not to draw an allocation line out to sea to the east of Sebatik
(see paragraph 34 above) but to end the line at a point on the coast,
they would have stipulated this expressly, as was the case in Article III.

Moreover, Indonesia notes a difference in punctuation between the
Dutch and English texts of Article IV of the Convention, both texts being
authentic (see paragraph 36 above), and bases itself on the English text,
which reads as follows:

“From 4°10’ north latitude on the east coast the boundary-line
shall be continued eastward along that parallel, across the Island of
Sebittik: that portion of the island situated to the north of that par-
aliel shall belong unreservedly to the British North Borneo Com-
pany, and the portion south of that parallel to the Netherlands.”

Indonesia emphasizes the colon in the English text, claiming that it is
used to separate two provisions of which the second develops or illus-
trates the first. It thus contends that the second part of the sentence, pre-
ceded by the colon, “is essentially a subsidiary part of the sentence, filling
out part of its meaning, but not distorting the clear sense of the main
clause, which takes the line out to sea along the 4°10’ N parallel”.

40. Malaysia, for its part, contends that when Article IV of the
1891 Convention provides that the boundary line continues eastward
along the parallel of 4°10’ north, this simply means “that the extension
starts from the east coast of Borneo and runs eastward across Sebatik, in
contrast with the main part of the boundary line, which starts at the same
point, but runs westwards”. According to Malaysia, the plain and ordi-
nary meaning of the words “across the Island of Sebittik” is to describe,
“in English and in Dutch, a line that crosses Sebatik from the west coast

/

25
647 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

to the east coast and goes no further”. Malaysia moreover rejects the idea
that the parties to the 1891 Convention intended to establish an “alloca-
tion perimeter”, that is to say a “theoretical line drawn in the high seas
under a convention which enables sovereignty over the islands lying
within the area in question to be apportioned between the parties”.
Malaysia adds that “allocation perimeters” cannot be presumed where
the text of a treaty remains silent in such respect, as in the case of the
1891 Convention, which contains no such indication.

In regard to the difference in punctuation between the Dutch and Eng-
lish texts of Article IV of the Convention, Malaysia, for its part, relies on
the Dutch text, which reads as follows:

“Van 4°10’ noorder breedte ter oostkust zal de grenslijn oost-
waarts vervolgd worden langs die parallel over het eiland Sebittik;
het gedeelte van dat eiland dat gelegen is ten noorden van die par-
allel zal onvoorwaardelijk toebehooren aan de Britsche Noord Bor-
neo Maatschappij, en het gedeelte ten zuiden van die parallel aan
Nederland.”

Malaysia contends that the drafting of this provision as “a single sen-
tence divided into two parts only by a semi-colon indicates the close
grammatical and functional connection between the two parts”. Thus, in
Malaysia’s view, the second clause of the sentence, which relates exclu-
sively to the division of the island of Sebatik, confirms that the words
“across the Island of Sebittik” refer solely to that island.

41. The Court notes that the Parties differ as to how the preposition
“across” (in the English) or “over” (in the Dutch) in the first sentence of
Article IV of the 1891 Convention should be interpreted. It acknowledges
that the word is not devoid of ambiguity and is capable of bearing either
of the meanings given to it by the Parties. A line established by treaty
may indeed pass “across” an island and terminate on the shores of such
island or continue beyond it.

The Parties also disagree on the interpretation of the part of the same
sentence which reads “the boundary-line shall be continued eastward
along that parallel [4° 10’ north]”. In the Court’s view, the phrase “shall
be continued” is also not devoid of ambiguity. Article I of the Conven-
tion defines the starting point of the boundary between the two States,
whilst Articles I] and III describe how that boundary continues from one
part to the next. Therefore, when Article IV provides that “the boundary-
line shall be continued” again from the east coast of Borneo along the
4°10’ N parallel and across the island of Sebatik, this does not, contrary
to Indonesia’s contention, necessarily mean that the line continues as an
allocation line beyond Sebatik.

The Court moreover considers that the difference in punctuation in the
two versions of Article IV of the 1891 Convention does not as such help

26
648 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

elucidate the meaning of the text with respect to a possible extension of
the line out to sea, to the east of Sebatik Island (see also paragraph 56
below).

42. The Court observes that any ambiguity could have been avoided
had the Convention expressly stipulated that the 4°10’ N parallel consti-
tuted, beyond the east coast of Sebatik, the line separating the islands
under British sovereignty from those under Dutch sovereignty. In these
circumstances, the silence in the text cannot be ignored. It supports the
position of Malaysia.

43. It should moreover be observed that a “boundary”, in the ordinary
meaning of the term, does not have the function that Indonesia attributes
to the allocation line that was supposedly established by Article IV out to
sea beyond the island of Sebatik, that is to say allocating to the parties
sovereignty over the islands in the area. The Court considers that, in the
absence of an express provision to this effect in the text of a treaty, it is
difficult to envisage that the States parties could seek to attribute an addi-
tional function to a boundary line.

*

44. Indonesia asserts that the context of the 1891 Convention supports
its interpretation of Article IV of that instrument. In this regard, Indo-
nesia refers to the “interaction” between the British Government and the
Dutch Government concerning the map accompanying the Explanatory
Memorandum annexed by the latter to the draft Law submitted to the
States-General of the Netherlands with a view to the ratification of the
1891 Convention and the “purpose of [which] was to explain to the
States-General the significance of a proposed treaty, and why its conclu-
sion was in the interests of The Netherlands”. Indonesia contends that
this map, showing the prolongation out to sea to the east of Sebatik of
the line drawn on land along the 4°10’ north parallel, was forwarded to
the British Government by its own diplomatic agent and that it was
known to that Government. In support of this Indonesia points out that
“Sir Horace Rumbold, the British Minister at The Hague, sent an official
despatch back to the Foreign Office on 26 January 1892 with which he
sent two copies of the map: and he drew specific attention to it”. Accord-
ing to Indonesia, this official transmission did not elicit any reaction from
the Foreign Office. Indonesia accordingly concludes that this implies
Great Britain’s “irrefutable acquiescence in the depiction of the Conven-
tion line”, and thereby its acceptance that the 1891 Convention divided
up the islands to the east of Borneo between Great Britain and the Nether-
lands. In this respect, Indonesia first maintains that this “interaction”, in
terms of Article 31, paragraph 2 (a), of the Vienna Convention on the
Law of Treaties, “establishes an agreement between the two governments
regarding the seaward course of the Anglo-Dutch boundary east of Seba-
tik”. It also considers that this “interaction” shows that the map in ques-
tion was, within the meaning of Article 31, paragraph 2 (5), of the

27
649 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Vienna Convention, an instrument made by the Dutch Government in
connection with the conclusion of the 1891 Convention, particularly its
Articles FV and VIII, and was accepted by the British Government as an
instrument related to the treaty. In support of this twofold argument, Indo-
nesia states inter alia that “[the map] was officially prepared by the Dutch
Government immediately after the conclusion of the 1891 Convention
and in connection with its approval by the Netherlands States-General as
specifically required by Article VIII of the Convention”, that “it was pub-
licly and officially available at the time”, and that “the British Govern-
ment, in the face of its official knowledge of the map, remained silent”.

45. For its part, Malaysia contends that the map attached to the
Dutch Government’s Explanatory Memorandum cannot be regarded as
an element of the context of the 1891 Convention. In Malaysia’s view,
that map was prepared exclusively for internal purposes. Malaysia notes
in this respect that the map was never promulgated by the Dutch authori-
ties and that neither the Government nor the Parliament of the Nether-
lands sought to incorporate it into the Convention; the Dutch act of
ratification says nothing to such effect.

Malaysia moreover argues that the map in question was never the sub-
ject of negotiations between the two Governments and was never offi-
cially communicated by the Dutch Government to the British Govern-
ment. Malaysia adds that, even if the British Government had been made
aware of this map through the intermediary of its Minister in The Hague,
the circumstances “did not call for any particular reaction, as the map
had not been mentioned in the parliamentary debate and no one had
noted the extension of the boundary-line out to sea”. Malaysia concludes
from this that the map in question was not “an Agreement or an Instru-

LEE

ment ‘accepted by the other party and related to the treaty””.

46. The Court considers that the Explanatory Memorandum appended
to the draft Law submitted to the Netherlands States-General with a view
to ratification of the 1891 Convention, the only document relating to the
Convention to have been published during the period when the latter was
concluded, provides useful information on a certain number of points.

First, the Memorandum refers to the fact that, in the course of the
prior negotiations, the British delegation had proposed that the bound-
ary line should run eastwards from the east coast of North Borneo, pass-
ing between the islands of Sebatik and East Nanukan. It further indicates
that the Sultan of Bulungan, to whom, according to the Netherlands, the
mainland areas of Borneo then in issue between Great Britain and the
Netherlands belonged, had been consulted by the latter before the Con-
vention was concluded. Foliowing this consultation, the Sultan had asked
for his people to be given the right to gather jungle produce free of tax
within the area of the island to be attributed to the State of North Bor-
neo; such right was accorded for a 15-year period by Article VII of the

28
650 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Convention. As regards Sebatik, the Memorandum explains that the
island’s partition had been agreed following a proposal by the Dutch
Government and was considered necessary in order to provide access to
the coastal regions allocated to each party. The Memorandum contains
no reference to the disposition of other islands lying further to the east,
and in particular there is no mention of Ligitan or Sipadan.

47. As regards the map appended to the Explanatory Memorandum,
the Court notes that this shows four differently coloured lines. The blue
line represents the boundary initially claimed by the Netherlands, the
yellow line the boundary initially claimed by the BNBC, the green line
the boundary proposed by the British Government and the red line the
boundary eventually agreed. The blue and yellow lines stop at the coast;
the green line continues for a short distance out to sea, whilst the red line
continues out to sea along parallel 4° 10’ N to the south of Mabul Island.
In the Explanatory Memorandum there is no comment whatever on this
extension of the red line out to sea; nor was it discussed in the Dutch
Parliament.

The Court notes that the map shows only a number of islands situated
to the north of parallel 4° 10°; apart from a few reefs, no island is shown
to the south of that line. The Court accordingly concludes that the Mem-
bers of the Dutch Parliament were almost certainly unaware that two
tiny islands lay to the south of the parallel and that the red line might be
taken for an allocation line. In this regard, the Court notes that there is
nothing in the case file to suggest that Ligitan and Sipadan, or other
islands such as Mabul, were territories disputed between Great Britain
and the Netherlands at the time when the Convention was concluded.
The Court cannot therefore accept that the red line was extended in order
to settle any dispute in the waters beyond Sebatik, with the consequence
that Ligitan and Sipadan were attributed to the Netherlands.

48. Nor can the Court accept Indonesia’s argument regarding the legal
value of the map appended to the Explanatory Memorandum of the
Dutch Government.

The Court observes that the Explanatory Memorandum and map were
never transmitted by the Dutch Government to the British Government,
but were simply forwarded to the latter by its diplomatic agent in The
Hague, Sir Horace Rumbold. This agent specified that the map had been
published in the Official Journal of the Netherlands and formed part of a
Report presented to the Second Chamber of the States-General. He
added that “the map seems to be the only interesting feature of a docu-
ment which does not otherwise call for special comment”. However, Sir
Horace Rumbold did not draw the attention of his authorities to the red
line drawn on the map among other lines. The British Government did
not react to this internal transmission. In these circumstances, such a lack
of reaction to this line on the map appended to the Memorandum cannot
be deemed to constitute acquiescence in this line.

29
651 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

It follows from the foregoing that the map cannot be considered either
an “agreement relating to [a] treaty which was made between all the
parties in connection with the conclusion of the treaty”, within the mean-
ing of Article 31, paragraph 2 (a), of the Vienna Convention, or an
“instrument which was made by [a] part[y] in connection with the conclu-
sion of the treaty and accepted by the other parties as an instrument
related to that treaty”, within the meaning of Article 31, paragraph 2 (b),
of the Vienna Convention.

49. Turning to the object and purpose of the 1891 Convention, Indo-
nesia argues that the parties’ intention was to draw an allocation line
between their island possessions in the north-eastern region of Borneo,
including the islands out at sea.

It stresses that the main aim of the Convention was “to resolve the
uncertainties once and for all so as to avoid future disputes”. In this
respect, Indonesia invokes the case law of the Court and that of its pre-
decessor, the Permanent Court of International Justice. According to
Indonesia, the finality and completeness of boundary settlements were
relied on by both Courts, on several occasions, as a criterion for the inter-
pretation of treaty provisions. In particular, Indonesia cites the Advisory
Opinion of the Permanent Court on the Interpretation of Article 3,
Paragraph 2, of the Treaty of Lausanne (1925), which states:

“It is... natural that any article designed to fix a frontier should,
if possible, be so interpreted that the result of the application of its
provisions in their entirety should be the establishment of a precise,
complete and definitive frontier.” (Interpretation of Article 3, Para-
graph 2, of the Treaty of Lausanne, Advisory Opinion, 1925, P.C.L.J.,
Series B, No. 12, p. 20.)

Indonesia puts forward a number of other arguments to justify its
interpretation of the Convention’s object and purpose. It points out that
“in the preamble to the 1891 Convention the parties stated that they
were ‘desirous of defining the boundaries’ (in the plural) between the
Dutch and British possessions in Borneo” and argues that this must be
taken to mean not only the island of Borneo itself but also other island
territories. Indonesia thus contends that the line established by
Article IV of the Convention concerned not only the islands which are
the subject of the dispute now before the Court but also other islands
in the area. Moreover, Indonesia notes that, while Article IV did not
establish an endpoint for the line — providing for the line to extend
eastward of the island of Sebatik —, that does not mean that the line
extends indefinitely eastward. In Indonesia’s opinion, the limit to its
eastward extent was determined by the purpose of the Convention,

30

4

/
652 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

“the settlement, once and for all, of possible Anglo-Dutch territorial
differences in the region”.

50. Malaysia, on the other hand, maintains that the object and pur-
pose of the 1891 Convention, as shown by its preamble, were to “defin{e]
the boundaries between the Netherlands possessions in the island of
Borneo and the States in that island which are under British protection”.
Referring to the provisions concerning the island of Sebatik, Malaysia
moreover adds that one of the concerns of the negotiators of the Conven-
tion was also to ensure access to the rivers — the only possible means at
the time of penetrating the interior of Borneo — and freedom of naviga-
tion. Malaysia thus concludes that the 1891 Convention, when read as a
whole, reveals unambiguously that “it was intended to be a land bound-
ary treaty”, as nothing in it suggests that it was intended to divide sea
areas or to allocate distant offshore islands.

51. The Court considers that the object and purpose of the 1891 Con-
vention was the delimitation of boundaries between the parties’ posses-
sions within the island of Borneo itself, as shown by the preamble to the
Convention, which provides that the parties were “desirous of defining
the boundaries between the Netherland possessions in the Island of Bor-
neo and the States in that island which are under British protection”
(emphasis added by the Court). This interpretation is, in the Court’s
view, supported by the very scheme of the 1891 Convention. Article I
expressly provides that “/t/he boundary. .. shall start from 4°10’ north
latitude on the east coast of Borneo” (emphasis added by the Court).
Articles IT and III then continue the description of the boundary line
westward, with its endpoint on the west coast being fixed by Article III.
Since difficulties had been encountered concerning the status of the island
of Sebatik, which was located directly opposite the starting point of the
boundary line and controlled access to the rivers, the parties incorpo-
rated an additional provision to settle this issue. The Court does not find
anything in the Convention to suggest that the parties intended to delimit
the boundary between their possessions to the east of the islands of
Borneo and Sebatik or to attribute sovereignty over any other islands. As
far as the islands of Ligitan and Sipadan are concerned, the Court also
observes that the terms of the preamble to the 1891 Convention are dif-
ficult to apply to these islands as they were little known at the time, as
both Indonesia and Malaysia have acknowledged, and were not the sub-
ject of any dispute between Great Britain and the Netherlands.

52. The Court accordingly concludes that the text of Article 1V of the
1891 Convention, when read in context and in the light of the Conven-
tion’s object and purpose, cannot be interpreted as establishing an alloca-

4

31
653 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

tion line determining sovereignty over the islands out to sea, to the east of
the island of Sebatik.

* x

53. In view of the foregoing, the Court does not consider it necessary
to resort to supplementary means of interpretation, such as the travaux
préparatoires of the 1891 Convention and the circumstances of its con-
clusion, to determine the meaning of that Convention; however, as in
other cases, it considers that it can have recourse to such supplementary
means in order to seek a possible confirmation of its interpretation of the
text of the Convention (see for example Territorial Dispute (Libyan Arab
Jamahiriyal Chad), I.C.J. Reports 1994, p. 27, para. 55; Maritime Delimi-
tation and Territorial Questions between Qatar and Bahrain (Qatar v.
Bahrain}, Jurisdiction and Admissibility, Judgment, I C.J. Reports 1995,
p. 21, para. 40).

54. Indonesia begins by recalling that prior to the conclusion of the
1891 Convention the Sultan of Bulungan had

“clear claims . . . to inland areas north of the Tawau coast and well
to the north of 4°10’ N, which were acknowledged by Great Britain
in agreeing, in Article VII of the 1891 Convention, to the Sultan
having certain continuing transitional rights to jungle produce”.

It adds that the Netherlands engaged in “activity in the area evidencing
Dutch claims to sovereignty extending to the north of the eventual
4°10’ N line”. It further notes “the prevailing uncertainty at the time as
to the precise extent of the territories belonging to the two parties” and
mentions “the occurrence of occasional Anglo-Dutch confrontations as a
result of these uncertainties”.

Indonesia moreover maintains that the travaux préparatoires of the
1891 Convention, though containing no express indication as to whether
Ligitan and Sipadan were British or Dutch, confirm its interpretation of
Article [V.

In Indonesia’s view, there can be no doubt that during the negotiations
leading up to the signature of the Convention the two parties, and in par-
ticular Great Britain, envisaged a line continuing out to sea to the east of
the island of Borneo. In support of this argument, Indonesia submits
several maps used by the parties’ delegations during the negotiations. It
considers that these maps “show a consistent pattern of the line of pro-
posed settlement, wherever it might finally run, being extended out to sea
along a relevant parallel of latitude”.

55. Malaysia rejects Indonesia’s analysis of the travaux préparatoires.
In its view, “the consideration of the boundary on the coast never
extended to cover the islands east of Batu Tinagat”. Malaysia further

32
654 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

considers that the travaux préparatoires of the 1891 Convention make
clear that the line proposed to divide Sebatik Island “was a boundary
line, not an allocation line”, that the line “was adopted as a compromise
only after the 4°10’ N line was agreed as a boundary line for the main-
land of Borneo”, and that the line in question “related only to the island
of Sebatik and not to other islands well to the east”. Malaysia points out
that in any event this could not have been a matter of drawing a “bound-
ary line” in the open seas because at the time in question maritime delimi-
tation could not extend beyond territorial waters.

56. The Court observes that following its formation, the BNBC
asserted rights which it believed it had acquired from Alfred Dent and
Baron von Overbeck to territories situated on the north-eastern coast of
the island of Borneo (in the State of Tidoeng “as far south as the Sibuco
River”); confrontations then occurred between the Company and the
Netherlands, the latter asserting its rights to the Sultan of Bulungan’s
possessions, “with inclusion of the Tidoeng territories” (emphasis in the
original). These were the circumstances in which Great Britain and the
Netherlands set up a Joint Commission in 1889 to discuss the bases for
an agreement to settle the dispute. Specifically, the Commission was
appointed “to take into consideration the question of the disputed bound-
ary between the Netherland Indian possessions on the north-east coast of
the Island of Borneo and the territory belonging to the British North
Borneo Company” (emphasis added by the Court). It was moreover pro-
vided that “in the event of a satisfactory understanding”, the two gov-
ernments would define the “inland boundary-lines which separate the
Netherland possessions in Borneo from the territories belonging to the
States of Sarawak, Brunei, and the British North Borneo Company
respectively” (emphasis added by the Court). The Joint Commission’s
task was thus confined to the area in dispute, on the north-eastern coast
of Borneo. Accordingly, it was agreed that, once this dispute had been
settled, the inland boundary could be determined completely, as there
was clearly no other point of disagreement between the parties.

The Joint Commission met three times and devoted itself almost exclu-
sively to questions relating to the disputed area of the north-east coast. It
was only at the last meeting, held on 27 July 1889, that the British delega-
tion proposed that the boundary should pass between the islands of
Sebatik and East Nanukan. This was the first proposal of any prolonga-
tion of the inland boundary out to sea. The Court however notes from
the diplomatic correspondence exchanged after the Commission was dis-
solved that it follows that the Netherlands had rejected the British pro-
posal. The specific idea of Sebatik Island being divided along the 4°10’ N
parallel was only introduced later. In a letter of 2 February 1891 to the
British Secretary for Foreign Affairs from the Dutch Minister in London,
the latter stated that the Netherlands agreed with this partition. The Sec-

33
655 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

retary for Foreign Affairs, in his reply dated 11 February 1891, acknow-
ledged this understanding and enclosed a draft agreement. Article 4 of
the draft is practically identical in its wording to Article IV of the
1891 Convention. In the draft agreement (proposed by Great Britain) the
two sentences of Article 4 are separated by a semicolon. In the final Eng-
lish text, the semicolon was replaced by a colon without the travaux
préparatoires shedding any light on the reasons for this change. Conse-
quently, no firm inference can be drawn from the change. There were no
further difficulties and the Convention was signed on 20 June 1891.

57. During the negotiations, the parties used various sketch-maps to
illustrate their proposals and opinions. Some of these sketch-maps showed
lines drawn in pencil along certain parallels and continuing as far as the
margin. Since the reports accompanying the sketch-maps do not provide
any further explanation, the Court considers that it is impossible to
deduce anything at all from the length of these lines.

There is however one exception. In an internal Foreign Office memo-
randum, drafted in preparation for the meeting of the Joint Commission,
the following suggestion was made:

“Starting eastward from a point A on the coast near Broers Hoek
on parallel 4°10’ of North Latitude, the line should follow that par-
allel until it is intersected by . . . the Meridian 117°50’ East Longi-
tude, opposite the Southernmost point of the Island of Sebattik at
the point marked C. The line would continue thence in an Easterly
direction along the 4th parallel, until it should meet the point of
intersection of the Meridian of 118°44’ 30” marked D.”

This suggestion was illustrated on a map that is reproduced as map No. 4
of Indonesia’s map atlas. Sipadan is to the west of point D and Ligitan to
the east of this point. Neither of the two islands appears on the map. The
Court observes that there is nothing in the case file to prove that the
suggestion was ever brought to the attention of the Dutch Govern-
ment or that the line between points C and D had ever been the subject
of discussion between the parties. Although put forward in one of the
many British internal documents drawn up during the negotiations, the
suggestion was never actually adopted. Once the parties arrived at an
agreement on the partition of Sebatik, they were only interested in the
boundary on the island of Borneo itself and exchanged no views on an
allocation of the islands in the open seas to the east of Sebatik.

58. The Court concludes from the foregoing that neither the travaux
préparatoires of the Convention nor the circumstances of its conclusion
can be regarded as supporting the position of Indonesia when it contends
that the parties to the Convention agreed not only on the course of the

34
656 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

land boundary but also on an allocation line beyond the east coast of
Sebatik.

* x

59. Concerning the subsequent practice of the parties to the 1891 Con-
vention, Indonesia refers once again to the Dutch Government’s Explana-
tory Memorandum map accompanying the draft of the Law authorizing
the ratification of the Convention (see paragraphs 47 and 48 above). Indo-
nesia considers that this map can also be seen as “a subsequent agree-
ment or as subsequent practice for the purposes of Article 31.3 (a)
and (,) of the Vienna Convention” on the Law of Treaties.

60. Malaysia points out that the Explanatory Memorandum map sub-
mitted by the Dutch Government to the two Chambers of the States-
General, on which Indonesia bases its argument, was not annexed to the
1891 Convention, which made no mention of it. Malaysia concludes that
this is not a map to which the parties to the Convention agreed. It further
notes that “[t]he internal Dutch map attached to the Explanatory Memo-
randum was the object of no specific comment during the [parliamentary]
debate and did not calf for any particular reaction”. Thus, according to
Malaysia, this map cannot be seen as “a subsequent agreement or as sub-
sequent practice for the purposes of Article 31.3 (a) and (b) of the
Vienna Convention” on the Law of Treaties.

61. The Court has already given consideration (see paragraph 48
above) to the legal force of the map annexed to the Dutch Government’s
Explanatory Memorandum accompanying the draft Law submitted by it
for the ratification of the 1891 Convention. For the same reasons as those
on which it based its previous findings, the Court considers that this map
cannot be seen as “a subsequent agreement or as subsequent practice for
the purposes of Article 31.3 (a) and (b) of the Vienna Convention”.

*

62. In Indonesia’s view, the 1893 amendment to the 1850 and 1878
Contracts of Vassalage with the Sultan of Bulungan provides a further
indication of the interpretation given by the Netherlands Government to
the 1891 Convention. It asserts that the aim of the amendment was to
redefine the territorial extent of the Sultanate of Bulungan to take into
account the provisions of the 1891 Convention. According to the new
definition of 1893, “[t]he Islands of Tarakan and Nanoekan and that
portion of the Island of Sebitik, situated to the south of the above
boundary-line . . . belong to Boeloengan, as well as the small islands
belonging to the above islands, so far as they are situated to the south of

35
657 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

the boundary-line . . .”. According to Indonesia, this text indicates that
the Netherlands Government considered in 1893 that the purpose of the
1891 Convention was to establish, in relation to islands, a line of territo-
rial attribution extending out to sea. Indonesia adds that the British Gov-
ernment showed acquiescence in this interpretation, because the text of
the 1893 amendment was officially communicated to the British Govern-
ment on 26 February 1895 without meeting with any reaction.

63. Malaysia observes that the small islands referred to in the
1893 amendment are those which “belong” to the three expressly desig-
nated islands, namely Tarakan, Nanukan and Sebatik, and which are
situated to the south of the boundary thus determined. Malaysia stresses
that it would be fanciful “to see this as establishing an allocation peri-
meter projected 50 miles out to sea”.

64. The Court observes that the relations between the Netherlands and
the Sultanate of Bulungan were governed by a series of contracts entered
into between them. The Contracts of 12 November 1850 and 2 June 1878
laid down the limits of the Sultanate. These limits extended to the north
of the land boundary that was finally agreed in 1891 between the Nether-
lands and Great Britain. For this reason the Netherlands had consulted
the Sultan before concluding the Convention with Great Britain and was
moreover obliged in 1893 to amend the 1878 Contract in order to take
into account the delimitation of 1891. The new text stipulated that the
islands of Tarakan and Nanukan, and that portion of the island of Seba-
tik situated to the south of the boundary line, belonged to Bulungan,
together with “the small islands belonging to the above islands, so far as
they are situated to the south of the boundary-line”. The Court observes
that these three islands are surrounded by many smaller islands that
could be said to “belong” to them geographically. The Court, however,
considers that this cannot apply to Ligitan and Sipadan, which are situ-
ated more than 40 nautical miles away from the three islands in question.
The Court observes that in any event this instrument, whatever its true
scope may have been, was res inter alios acta for Great Britain and there-
fore it could not be invoked by the Netherlands in its treaty relations
with Great Britain.

*

65. Indonesia also cites the Agreement concluded between Great
Britain and the Netherlands on 28 September 1915, pursuant to
Article V of the 1891 Convention, concerning the boundary between the
State of North Borneo and the Dutch possessions on Borneo. It stresses
that this was a demarcation agreement which, by definition, could only
concern the inland part of the boundary. According to Indonesia, the
fact that this Agreement does not mention the boundary eastward of
the island of Sebatik does not imply that the 1891 Convention did not
establish an eastward boundary out to sea. It states that, unlike in the
case of the islands of Borneo and Sebatik, where demarcation was

36
658 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

physically possible, such an operation was not possible in the sea east of
Sebatik.

Finally, Indonesia asserts that the fact that the Commissioners’ work
started at the east coast of Sebatik does not mean that the 1891 Conven-
tion line began there, any more than the fact that their work ended after
covering some 20 per cent of the boundary can be interpreted to mean
that the boundary did not continue any further. It states that, contrary to
what Malaysia suggests, the Commissioners’ report did not say that the
boundary started on the east coast of Sebatik but indicated only that
“Tt]raversing the island of Sibetik, the frontier line follows the parallel of
4°10’ north latitude ...”.

66. Indonesia contends that the same applies to the 1928 Agreement,
whereby the parties to the 1891 Convention agreed on a more precise
delimitation of the boundary, as defined in Article III of the Convention,
between the summits of the Gunong Api and of the Gunong Raya.

67. With respect to the maps attached to the 1915 and 1928 Agree-
ments, Indonesia acknowledges that they showed no seaward extension
of the line along the 4°10’ N parallel referred to in Article IV of the
1891 Convention. It further recognizes that these maps formed an inte-
gral part of the agreements and that as such they therefore had the same
binding legal force as those agreements for the parties. Indonesia never-
theless stresses that the maps attached to the 1915 and 1928 Agreements
should in no sense be considered as prevailing over the Dutch Explana-
tory Memorandum map of 1891 in relation to stretches of the 1891 Con-
vention line which were beyond the reach of the 1915 and 1928 Agree-
ments.

68. Malaysia does not share Indonesia’s interpretation of the 1915 and
1928 Agreements between Great Britain and the Netherlands. On the
contrary, it considers that these Agreements contradict Indonesia’s inter-
pretation of Article IV of the 1891 Convention.

With respect to the 1915 Agreement, Malaysia points out that the
Agreement “starts by stating that the frontier line traverses the island of
Sebatik following the parallel of 4° 10’ N latitude marked on the east and
west coasts by boundary pillars, then follows the parallel westward”. In
Malaysia’s view, this wording “is exclusive of any prolongation of the
line eastward”. Further, Malaysia maintains that the map referred to in
the preamble to the Agreement and annexed to it confirms that the
boundary line started on the east coast of Sebatik Island and did not con-
cern Ligitan or Sipadan. In this respect, it observes that on this map the
eastern extremity of the boundary line is situated on the east coast of
Sebatik and that the map shows no sign of the line being extended out to
sea. Malaysia points out, however, that from the western endpoint of the
boundary the map shows the beginning of a continuation due south.
Malaysia concludes from this that “{i]f the Commissioners had thought
the [1891 Convention] provided for an extension of the boundary line

37
659 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

eastwards by an allocation line, they would have likewise indicated the
beginning of such a line” as they had done at the other end of the bound-
ary. Malaysia stresses that the Commissioners not only chose not to
extend the line on the map but they even indicated the end of the bound-
ary line on the map by a red cross. Malaysia adds that the evidentiary
value of the map annexed to the 1915 Agreement is all the greater
because it is “the only official map agreed by the Parties”.

At the hearings, Malaysia further contended that the 1915 Agreement
could not be considered exclusively as a demarcation agreement. It
explained that the Commissioners did not perform an exercise of demar-
cation stricto sensu, as they took liberties with the text of the 1891 Con-
vention at a number of points on the land boundary, and these liberties
were subsequently endorsed by the signatories of the 1915 Agreement. As
an example, Malaysia referred to the change made by the Commissioners
to the boundary line in the channel between the west coast of Sebatik and
mainland Borneo, for the purpose of reaching the middle of the mouth of
the River Troesan Tamboe.

69. With respect to the 1928 Agreement, which pertains to an inland
sector of the boundary between the summits of the Gunong Api and the
Gunong Raya, Malaysia considers that this instrument confirms the
1915 Agreement, since the Netherlands Government could have taken
the opportunity to correct the 1915 map and Agreement if it had so
wished.

70. The Court will recall that the 1891 Convention included a clause
providing that the parties would in the future be able to define the course
of the boundary line more exactly. Thus, Article V of the Convention
states: “The exact positions of the boundary-line, as described in the four
preceding Articles, shall be determined hereafter by mutual agreement, at
such times as the Netherland and the British Governments may think
fit.”

The first such agreement was the one signed at London by Great Brit-
ain and the Netherlands on 28 September 1915 relating to “the boundary
between the State of North Borneo and the Netherland possessions in
Borneo”. As explained in an exchange of letters of 16 March and 3 Octo-
ber 1905 between Baron Gericke, Netherlands Minister in London, and
the Marquess of Lansdowne, British Foreign Secretary, and in a commu-
nication dated 19 November 1910 from the Netherlands Chargé d’affaires,
the origin of that agreement was a difference of opinion between the
Netherlands and Great Britain in respect of the course of the boundary
line. The difference concerned the manner in which Article [I of the
1891 Convention should be interpreted. That provision was, by way of
the 1905 exchange of letters, given an interpretation agreed by the two
Governments. In 1910, the Netherlands Minister for the Colonies made
known to the Foreign Office, by way of the above-mentioned communi-
cation from the Netherlands Chargé d’affaires, his view that “the time

38

/
660 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

[had] come to open the negotiations with the British Government men-
tioned in the {Convention] of June 20, 1891, concerning the indication of
the frontier between British North Borneo and the Netherland Terri-
tory”. He stated in particular that the uncertainty as to the actual course
of the boundary made itself felt “along the whole” boundary. For that
purpose, he proposed that “a mixed Commission . . . be appointed to
indicate the frontier on the ground, to describe it and to prepare a map of
same”. As the proposal was accepted, a mixed Commission carried out
the prescribed task between 8 June 1912 and 30 January 1913.

71. By the 1915 Agreement, the two States approved and confirmed a
joint report, incorporated into that Agreement, and the map annexed
thereto, which had been drawn up by the mixed Commission. The Com-
missioners started their work on the east coast of Sebatik and, from east
to west, undertook to “delimitate on the spot the frontier” agreed in
1891, as indicated in the preamble to the Agreement. In the Court’s view,
the Commissioners’ assignment was not simply a demarcation exercise,
the task of the parties being to clarify the course of a line which could
only be imprecise in view of the somewhat general wording of the
1891 Convention and the line’s considerable length. The Court finds that
the intention of the parties to clarify the 1891 delimitation and the com-
plementary nature of the demarcation operations become very clear when
the text of the Agreement is examined carefully. Thus the Agreement
indicates that “[w]}here physical features did not present natural bounda-
ries conformable with the provisions of the Boundary Treaty of the
20th June, 1891, [the Commissioners] erected the following pillars”.

Moreover, the Court observes that the course of the boundary line
finally adopted in the 1915 Agreement does not totally correspond to that
of the 1891 Convention. Thus, as Malaysia points out, whereas the sector
of the boundary between Sebatik Island and Borneo under Article IV of
the 1891 Convention was to follow a straight line along the parallel of
4° 10’ latitude north (see paragraph 36 above), the 1915 Agreement stipu-
lates that:

“(2) Starting from the boundary pillar on the west coast of the
island of Sibetik, the boundary follows the parallel of 4°10’ north
latitude westward until it reaches the middle of the channel, thence
keeping a mid-channel course until it reaches the middle of the
mouth of Troesan Tamboe.

(3) From the mouth of Troesan Tamboe the boundary line is con-
tinued up the middle of this Troesan until it is intersected by a simi-
lar line running through the middle of Troesan Sikapal; it then fol-
lows this line through Troesan Sikapal as far as the point where the
latter meets the watershed between the Simengaris and Seroedong
Rivers (Sikapal hill), and is connected finally with this watershed by
a line taken perpendicular to the centre line of Troesan Sikapal.”

In view of the foregoing, the Court cannot accept Indonesia’s argu-

39
66] PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

ment that the 1915 Agreement was purely a demarcation agreement; nor
can it accept the conclusion drawn therefrom by Indonesia that the very
nature of this Agreement shows that the parties were not required to con-
cern themselves therein with the course of the line out to sea to the east of
Sebatik Island.

72. In connection with this agreement, the Court further notes a
number of elements which, when taken as a whole, suggest that the line
established in 1891 terminated at the east coast of Sebatik.

It first observes that the title of the 1915 Agreement is very general in
nature (“Agreement between the United Kingdom and the Netherlands
relating to the Boundary between the State of North Borneo and the
Netherland Possessions in Borneo”), as is its wording. Thus, the pre-
amble to the Agreement refers to the joint report incorporated into the
Agreement and to the map accompanying it as “relating to the boundary
between the State of North Borneo and the Netherland possessions in the
island”, without any further indication. Similarly, paragraphs 1 and 3 of
the joint report state that the Commissioners had “travelled in the neigh-
bourhocd of the frontier from the 8th June, 1912, to the 30th January,
1913” and had

“determined the boundary between the Netherland territory and the
State of British North Borneo, as described in the Boundary Treaty
supplemented by the interpretation of Article 2 of the Treaty mutu-
ally accepted by the Netherland and British Governments in 1905”
(emphasis added by the Court).

For their part, the Commissioners, far from confining their examina-
tion to the specific problem which had arisen in connection with the
interpretation of Article II of the 1891 Convention (see paragraph 70
above), also considered the situation in respect of the boundary from
Sebatik westward. Thus, they began their task at the point where the
4° 10’ latitude north parallel crosses the east coast of Sebatik; they then
simply proceeded from east to west.

Moreover, subparagraph (1) of paragraph 3 of the joint report describes
the boundary line fixed by Article IV of the 1891 Convention as follows:

“Traversing the island of Sibetik, the frontier line follows the par-
allel of 4°10’ north latitude, as already fixed by Article 4 of the
Boundary Treaty and marked on the east and west coasts by bound-
ary pillars” (emphasis added by the Court).

In sum, the 1915 Agreement covered a priori the entire boundary
“between the Netherland territory and the State of British North Bor-
neo” and the Commissioners performed their task beginning at the
eastern end of Sebatik. In the opinion of the Court, if the boundary
had continued in any way to the east of Sebatik, at the very least some
mention of that could have been expected in the Agreement.

The Court considers that an examination of the map annexed to the

40
662 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

1915 Agreement reinforces the Court’s interpretation of that Agreement.
The Court observes that the map, together with the map annexed to the
1928 Agreement, is the only one which was agreed between the parties to
the 1891 Convention. The Court notes on this map that an initial south-
ward extension of the line indicating the boundary between the Nether-
lands possessions and the other States under British protection is shown
beyond the western endpoint of the boundary defined in 1915, while a
similar extension does not appear beyond the point situated on the east
coast of Sebatik; that latter point was, in all probability, meant to indi-
cate the spot where the boundary ended.

73. A new agreement was concluded by the parties to the 1891 Con-
vention on 26 March 1928. Although also bearing a title worded in gen-
eral terms (“Convention between Great Britain and Northern Ireland
and the Netherlands respecting the Further Delimitation of the Frontier
between the States in Borneo under British Protection and the Nether-
lands Territory in that Island”), that agreement had a much more limited
object than the 1915 Agreement, as its Article 1 indicates:

“The boundary as defined in article III of the Convention signed
at London on the 20th June, 1891, is further delimited between the
summits of the Gunong Api and of the Gunong Raya as described
in the following article and as shown on the map attached to this
Convention.”

The Court considers this too to be an agreement providing for both a
more exact delimitation of the boundary in the sector in question and its
demarcation, not solely a demarcation treaty. However, the Court finds
that in 1928 it was a matter of carrying out the detailed delimitation and
demarcation of only a limited inland boundary sector. Accordingly, the
Court cannot draw any conclusions, for the purpose of interpreting
Article IV of the 1891 Convention, from the fact that the 1928 Agree-
ment fails to make any reference to the question of the boundary line
being extended, as an allocation line, out to sea east of Sebatik.

74. The Court lastly observes that no other agreement was concluded
subsequently by Great Britain and the Netherlands with respect to the
course of the line established by the 1891 Convention.

*

75. However, Indonesia refers to a debate that took place within the
Dutch Government between 1922 and 1926 over whether the issue of the
delimitation of the territorial waters off the east coast of the island of
Sebatik should be raised with the British Government. Indonesia sets out
the various options that had been envisaged in this respect: one of these
options consisted in considering that the 1891 Convention also estab-
lished a boundary for the territorial sea at 3 nautical miles from the coast.
The other option consisted in drawing a line perpendicular to the coast at

41
663 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

the terminus of the land boundary, as recommended by the rules of
general international law that were applicable at the time. Indonesia
adds that the final view expressed in September 1926 by the Minister for
Foreign Affairs of the Netherlands, who had opted for the perpendicular
line, was that it was not opportune to raise the matter with the British
Government. According to Indonesia, this internal debate shows that the
Dutch authorities took the same position as Indonesia in the present case
and saw the 1891 line as an allocation line rather than a maritime bound-
ary. Indonesia further points out that the internal Dutch discussions were
entirely restricted to the delimitation of the territorial waters off Sebatik
Island and did not involve the islands of Ligitan and Sipadan.

76. Malaysia considers the proposal by certain Dutch authorities to
delimit the territorial waters by a line perpendicular to the coast from the
endpoint of the land boundary as particularly significant as this would
have made it more difficult for the Dutch Government to make any sub-
sequent claim to sovereignty over distant islands situated to the south of
an allocation line along the 4°10’ N parallel. Malaysia accordingly asserts
that, in view of this debate, it is difficult to argue that in 1926 the Dutch
authorities considered that any delimitation of territorial waters or the
course of an allocation line had been provided for by an agreement
between Great Britain and the Netherlands in 1891 or later. It further
concludes from this debate that the Dutch authorities were clearly of the
view that no rule of international law called for the prolongation, beyond
the east coast of Sebatik, of the 4°10’ N land boundary, and that in any
event the authorities did not favour such a solution, considering it to be
contrary to Dutch interests.

77. The Court notes that this internal debate sheds light on the views
of various Dutch authorities at the time as to the legal situation of the
territories to the east of Sebatik Island.

In a letter of 10 December 1922 to the Minister for the Colonies, the
Governor-General of the Dutch East Indies proposed certain solutions
for the delimitation of the territorial waters off the coast of Sebatik. One
of these solutions was to draw “a line which is an extension of the land
border”. The Ministry of Foreign Affairs was also consulted. In a Memo-
randum of 8 August 1923, it also mentioned the “extension of the land
boundary” dividing Sebatik Island as the possible boundary between
Dutch territorial waters and the territorial waters of the State of North
Borneo. In support of this solution, the Ministry of Foreign Affairs
invoked the map annexed to the Explanatory Memorandum, “on which
the border between the areas under Dutch and British jurisdiction on
land and sea is extended along the parallel 4°10’ N°. The Ministry how-
ever added that “this map [did] not result from actual consultation”
between the parties, although it was probably known to the British Gov-
ernment. Nevertheless, in his letter of 27 September 1926 to the Minister

42

/
664 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

for the Colonies, the Minister for Foreign Affairs, whilst not considering
it desirable to raise the question with the British Government, put
forward the perpendicular line as being the best solution. In the end
this issue was not pursued and the Dutch Government never drew it to
the attention of the British Government.

In the Court’s view, the above-mentioned correspondence suggests
that, in the 1920s, the best informed Dutch authorities did not consider
that there had been agreement in 1891 on the extension out to sea of the
line drawn on land along the 4° 10’ north parallel.

*

78. Finally, Indonesia maintains that, in granting oil concessions in
the area, both Parties always respected the 4° 10’ North latitude as form-
ing the limit of their respective jurisdiction. Accordingly, in Indonesia’s
view, its grant of a licence to Japex/Total demonstrates that it considered
that its jurisdictional rights extended up to the 4°10’ N line. Indonesia
goes on to indicate that Malaysia acted in similar fashion in 1968 when it
granted an oil concession to Teiseki, pointing out that the southern limit
of this concession virtually coincides with that parallel. Thus, according
to Indonesia, the Parties recognized and respected the 4°10’ N parallel as
a separation line between Indonesia’s and Malaysia’s respective zones.

For its part, Malaysia notes that the oil concessions in the 1960s did
not concern territorial delimitation and that the islands of Ligitan and
Sipadan were never included in the concession perimeters. It adds that
“{njo activity pursuant to the Indonesian concessions had any relation to
the islands”.

79. The Court notes that the limits of the oil concessions granted by
the Parties in the area to the east of Borneo did not encompass the
islands of Ligitan and Sipadan. Further, the northern limit of the explo-
ration concession granted in 1966 by Indonesia and the southern limit of
that granted in 1968 by Malaysia did not coincide with the 4°10’ north
parallel but were fixed at 30” to either side of that parallel. These limits
may have been simply the manifestation of the caution exercised by
the Parties in granting their concessions. This caution was all the more
natural in the present case because negotiations were to commence soon
afterwards between Indonesia and Malaysia with a view to delimiting
the continental shelf.

The Court cannot therefore draw any conclusion for purposes of inter-
preting Article IV of the 1891 Convention from the practice of the Parties
in awarding oil concessions.

43
665 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

80. In view of all the foregoing, the Court considers that an examina-
tion of the subsequent practice of the parties to the 1891 Convention con-
firms the conclusions at which the Court has arrived in paragraph 52
above as to the interpretation of Article IV of that Convention.

* oO

81. Lastly, both Parties have produced a series of maps of various
natures and origins in support of their respective interpretations of
Article IV of the 1891 Convention.

82. Indonesia produces maps of “Dutch” or “Indonesian” origin, such
as the map annexed to the Dutch Explanatory Memorandum of 1891
and a map of Borneo taken from an Indonesian atlas of 1953. Secondly,
it produces “British” or “Malaysian” maps, such as three maps published
by Stanford in 1894, 1903 and 1904 respectively, a map of Tawau “pro-
duced by Great Britain in 1965”, two “maps of Malaysia of 1966 of
Malaysian origin”, a “Malaysian map of Semporna published in 1967”,
the “official Malaysian map of the 1968 oil concessions showing the
international boundary”, another map of Malaysia “published by the
Malaysian Directorate of National Mapping in 1972”, etc. Thirdly, Indo-
nesia relies on a map from an American atlas of 1897 annexed by the
United States to its Memorial in the Jsland of Palmas Arbitration.

83. Indonesia contends that the maps it has produced “are consistent
in depicting the boundary line as extending offshore to the north of the
known locations of the islands of Ligitan and Sipadan, thus leaving them
on what is now the Indonesian side of the line”. Indonesia stresses that
“[ijt was only in 1979, well after the dispute had arisen, that Malaysia’s
maps began to change in a self-serving fashion”.

As regards the legal value of the maps it has produced, Indonesia con-
siders that a number of these maps fall into the category of the “physical
expressions of the will of the State or the States concerned” and that,
while “these maps do not constitute a territorial title by themselves, they
command significant weight in the light of their consistent depiction of
the 1891 Treaty line as separating the territorial possessions, including
the islands, of the Parties”.

84. In regard to the evidentiary value of the maps presented by Indo-
nesia, Malaysia states that “Indonesia has produced not a single Dutch
or Indonesian map, on any scale, which shows the islands and attributes
them to Indonesia”. In Malaysia’s view, contrary to what Indonesia con-
tends, the Dutch maps of 1897-1904 and of 1914 clearly show the bound-
ary terminating at the east coast of Sebatik. Malaysia emphasizes, more-
over, that the Indonesian official archipelagic claim map of 1960 clearly
does not treat the islands as Indonesian. Malaysia asserts that even Indo-
nesian maps published since 1969 do not show the islands as Indonesian.

44
666 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

It does, however, recognize that some modern maps might be interpreted
in a contrary sense, but it contends that these are relatively few in
number and that their legal force is reduced by the fact that each of them
contains a disclaimer in regard to the accuracy of the boundaries. Malay-
sia moreover argues that on the majority of these latter maps the islands
of Ligitan and Sipadan are not shown at all, are in the wrong place, or
are not shown as belonging to Malaysia or to Indonesia.

85. In support of its interpretation of Article IV of the 1891 Conven-
tion, Malaysia relies in particular on the map annexed to the 1915 Agree-
ment between the British and Netherlands Governments relating to the
boundary between the State of North Borneo and the Netherland pos-
sessions in Borneo: according to Malaysia, this is the only official map
agreed by the parties. Malaysia also relies on a series of other maps of
various origins. It first presents a certain number of Dutch maps, includ-
ing inter alia the map entitled “East coast of Borneo: Island of Tarakan
up to Dutch-English boundary” dated 1905, two maps of 1913 showing
the “administrative structure of the Southern and Eastern Borneo Resi-
dence”, the map made in 1917 “by the Dutch official, Kaltofen”, which,
according to Malaysia, “is a hand-drawn ethnographic map of Borneo”,
a map of “Dutch East Borneo” dated 1935, and the 1941 map of “North
Borneo”. Secondly, it relies on certain maps of British origin, that is to
say the map published in 1952 by the “Colony of North Borneo”, the
“schematic map” of administrative districts of the colony of North Bor-
neo dated 1953, and the map of “the Semporna police district of 1958, by
S. M. Ross”. Thirdly, it cites an Indonesian map: “Indonesia’s continen-
tal shelf map of 1960”. Lastly, it also relies on a 1976 map of Malaysian
origin, entitled “Bandar Seri Begawan”.

86. Malaysia considers that all of these maps clearly show that the
boundary line between the Dutch and British possessions in the area did
not extend into the sea east of Sebatik and that Ligitan and Sipadan were
both regarded, depending on the period, as being British or Malaysian
islands.

87. In regard to the evidentiary value of the maps produced by Malay-
sia, Indonesia contends, first, that virtually none of them actually shows
Ligitan and Sipadan as Malaysian possessions. It points out that the only
map which depicts the disputed islands as Malaysian possessions “is a
map prepared in 1979 to illustrate Malaysia’s claim to the area”. Indo-
nesia argues in this respect that this map, having been published ten years
after the dispute over the islands crystallized in 1969, is without legal
relevance in the case. Secondly, Indonesia points out that the maps relied
on by Malaysia, which do not depict the 1891 line as extending out to
sea, “are entirely neutral with respect to the territorial attribution of the

45
667 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

islands of Sipadan or Ligitan”. As regards in particular the map attached
to the 1915 Agreement, Indonesia considers it logical that this map
should not show the line extending eastward of the island of Sebatik
along the 4° 10’ N parallel, since it was concerned only with the territorial
situation on the island of Borneo. Finally, with reference to the maps
produced by Malaysia in its Memorial under the head of “Other Maps”,
Indonesia asserts that none of these supports Malaysia’s contentions as
to sovereignty over the two islands.

88. The Court would begin by recalling. as regards the legal value of
maps, that it has already had occasion to state the following:

“maps merely constitute information which varies in accuracy from
case to case; of themselves, and by virtue solely of their existence,
they cannot constitute a territorial title, that is, a document endowed
by international law with intrinsic legal force for the purpose of
establishing territorial rights. Of course, in some cases maps may
acquire such legal force, but where this is so the legal force does not
arise solely from their intrinsic merits: it is because such maps fall
into the category of physical expressions of the will of the State or
States concerned. This is the case, for example, when maps are
annexed to an official text of which they form an integral part.
Except in this clearly defined case, maps are only extrinsic evidence
of varying reliability or unreliability which may be used, along with
other evidence of a circumstantial kind, to establish or reconstitute
the real facts.” (Frontier Dispute (Burkina FasolRepublic of Mali),
Judgment, I.C.J. Reports 1986, p. 582, para. 54; Kasikili/Sedudu
Island (BotswanalNamibia), Judgment, I.C.J. Reports 1999 (II),
p. 1098, para. 84.)

In the present case, the Court observes that no map reflecting the
agreed views of the parties was appended to the 1891 Convention, which
would have officially expressed the will of Great Britain and the Nether-
lands as to the prolongation of the boundary line, as an allocation line,
out to sea to the east of Sebatik Island.

89. In the course of the proceedings, the Parties made particular refer-
ence to two maps: the map annexed to the Explanatory Memorandum
appended by the Netherlands Government to the draft Law submitted to
the States-General for the ratification of the 1891 Convention, and the map
annexed to the 1915 Agreement. The Court has already set out its findings
as to the legal value of these maps (see paragraphs 47, 48 and 72 above).

90. Turning now to the other maps produced by the Parties, the Court
observes that Indonesia has submitted a certain number of maps pub-
lished after the 1891 Convention showing a line continuing out to sea off
the eastern coast of Sebatik Island, along the parallel of 4°10’ latitude
north. These maps include, for example, those of Borneo made by Stan-
ford in 1894, in 1903 and in 1904, and that of 1968 published by the

46
668 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Malaysian Ministry of Lands and Mines to illustrate oil-prospecting
licences.

The Court notes that the manner in which these maps represent the
continuation out to sea of the line forming the land boundary varies from.
one map to another. Moreover, the length of the line extending out to sea
varies considerably: on some maps it continues for several miles before
stopping approximately halfway to the meridians of Ligitan and Sipadan,
whilst on others it extends almost to the boundary between the Philip-
pines and Malaysia.

For its part, Malaysia has produced various maps on which the bound-
ary line between the British and Dutch possessions in the region stops
on the eastern coast of Sebatik Island. These maps include the map of
British North Borneo annexed to the 1907 Exchange of Notes between
Great Britain and the United States, the Dutch map of 1913 representing
the Administrative Structure of the Southern and Eastern Borneo Resi-
dence, and the map showing the 1915 boundary line published in the
Official Gazette of the Dutch Colonies in 1916.

The Court however considers that each of these maps was produced
for specific purposes and it is therefore unable to draw from those maps
any clear and final conclusion as to whether or not the line defined in
Article [V of the 1891 Convention extended to the east of Sebatik Island.
Moreover, Malaysia was not always able to justify its criticism of the
maps submitted by Indonesia. Malaysia thus contended that the line
shown on the Stanford maps of 1894, 1903 and 1904, extending out to
sea along the parallel of 4° 10’ latitude north, corresponded to an admin-
istrative boundary of North Borneo, but could not cite any basis other
than the 1891 Convention as support for the continuation of that State’s
administrative boundary along the parallel in question.

91. In sum, with the exception of the map annexed to the 1915 Agree-
ment (see paragraph 72 above), the cartographic material submitted by
the Parties is inconclusive in respect of the interpretation of Article IV of
the 1891 Convention.

x Ok

92. The Court ultimately comes to the conclusion that Article IV,
interpreted in its context and in the light of the object and purpose of the
Convention, determines the boundary between the two Parties up to the
eastern extremity of Sebatik Island and does not establish any allocation
line further eastwards. That conclusion is confirmed both by the travaux
préparatoires and by the subsequent conduct of the parties to the
189] Convention.

47
669 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

93. The Court will now turn to the question whether Indonesia or
Malaysia obtained title to Ligitan and Sipadan by succession.

x Ox

94. Indonesia contended during the second round of the oral proceed-
ings that, if the Court were to dismiss its claim to the islands in dispute
on the basis of the 1891 Convention, it would nevertheless have title as
successor to the Netherlands, which in turn acquired its title through con-
tracts with the Sultan of Bulungan, the original title-holder.

95. Malaysia contends that Ligitan and Sipadan never belonged to the
possessions of the Sultan of Bulungan.

96. The Court observes that it has already dealt with the various con-
tracts of vassalage concluded between the Netherlands and the Sultan of
Bulungan when it considered the 1891 Convention (see paragraphs 18
and 64 above). It recalls that in the 1878 Contract the island possessions
of the Sultan were described as “Terekkan [Tarakan], Nanoekan [Nanu-
kan] and Sebittikh [Sebatik], with the islets belonging thereto”. As
amended in 1893, this list refers to the three islands and surrounding
islets in similar terms while taking into account the division of Sebatik on
the basis of the 1891 Convention. The Court further recalls that it stated
above that the words “the islets belonging thereto” can only be inter-
preted as referring to the small islands lying in the immediate vicinity of
the three islands which are mentioned by name, and not to islands which
are located at a distance of more than 40 nautical miles. The Court there-
fore cannot accept Indonesia’s contention that it inherited title to the dis-
puted islands from the Netherlands through these contracts, which stated
that the Sultanate of Bulungan as described in the contracts formed part
of the Netherlands Indies.

97. For its part, Malaysia maintains that it acquired sovereignty over
the islands of Ligitan and Sipadan further to a series of alleged transfers
of the title originally held by the former sovereign, the Sultan of Sulu,
that title having allegedly passed in turn to Spain, the United States,
Great Britain on behalf of the State of North Borneo, the United King-
dom of Great Britain and Northern Ireland and finally to Malaysia.

It is this “chain of title” which, according to Malaysia, provides it with
a treaty-based title to Ligitan and Sipadan.

98. Malaysia asserts, in respect of the original title, that “[i]n the
eighteenth and throughout the nineteenth century until 1878, the coastal
territory of north-east Borneo and its adjacent islands was a dependency
of the Sultanate of Sulu”.

It states that “[t]his control resulted from the allegiance of the local
people and the appointment of their local chiefs by the Sultan”, but that

4

/

/

48
670 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

his authority over the area in question was also recognized by other
States, notably Spain and the Netherlands.

Malaysia further states that during the nineteenth and twentieth cen-
turies, the islands and reefs along the north-east coast of Borneo were
inhabited and used by the Bajau Laut, or Sea Gypsies, people who live
mostly on boats or in settlements of stilt houses above water and devote
themselves in particular to fishing, collecting forest products and trade.
In respect specifically of Ligitan and Sipadan, Malaysia notes that, even
though these islands were not permanently inhabited at the time of the
main decisive events in respect of sovereignty over them, that is, the latter
part of the nineteenth century and the twentieth century, they were
nevertheless frequently visited and were an integral part of the marine
economy of the Bajau Laut.

99. Indonesia observes in the first place that if the title to the islands in
dispute of only one of the entities mentioned in the chain of alleged title-
holders cannot be proven to have been “demonstrably valid”, the legal

on &

foundation of Malaysia’s “chain of title” argument disappears.

In this respect, Indonesia states that the disputed islands cannot be
regarded as falling at the time in question within the area controlled by
the Sultan of Sulu, as he was never present south of Darvel Bay except
through some commercial influence which in any event was receding
when the [891 Convention between Great Britain and the Netherlands
was concluded. Indonesia admits that there may have been alliances
between the Sultan of Sulu and some Bajau Laut groups, but argues that
those ties were personal in nature and are not sufficient in any event to
establish territorial sovereignty over the disputed islands.

100. Concerning the transfer of sovereignty over the islands of Ligitan
and Sipadan by the Sultan of Sulu to Spain, Malaysia asserts that “Ar-
ticle | of the Protocol [confirming the Bases of Peace and Capitulation] of
22 July 1878 declared ‘as beyond discussion the sovereignty of Spain over
all the Archipelago of Sulu and the dependencies thereof”. Malaysia
further holds that, pursuant to the Protocol concluded on 7 March 1885
between Spain, Germany and Great Britain, the latter two Powers recog-
nized Spain’s sovereignty over the entire Sulu Archipelago as defined
in Article 2 of that instrument. According to that provision, the Archi-
pelago included “all the islands which are found between the western
extremity of the island of Mindanao, on the one side, and the continent
of Borneo and the island of Paragua, on the other side, with the excep-
tion of those which are indicated in Article 3”. Malaysia points out that
this definition of the Archipelago is in conformity with that set out in
Article | of the Treaty signed on 23 September 1836 between the Spanish
Government and the Sultan of Sulu. It adds that “{[w]hatever the position
may have been in 1878, the sovereignty of Spain over the Sulu Archi-
pelago [and the dependencies thereof] was clearly established in 1885”.

49
671 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

101. Indonesia responds that there is no evidence to show that Ligitan
and Sipadan were ever Spanish possessions. In support of this assertion,
Indonesia maintains that the disputed islands were not identified in any
of the agreements concluded between Spain and the Sultan. It further
cites the 1885 Protocol concluded by Spain, Germany and Great Britain,
Article | of which provided: “The Governments of Germany and Great
Britain recognize the sovereignty of Spain over the places effectively
occupied, as well as over those places not yet so occupied, of the archi-
pelago of Sulu (Jolé).” In Indonesia’s view, this reflected the spirit of the
1877 Protocol concluded by those same States, which required Spain to
give Germany and Great Britain notice of any further occupation of the
islands of the Sulu Archipelago before being entitled to extend to those
new territories the agreed régime for the territories already occupied by
it. This provision was repeated in Article 4 of the 1885 Protocol. Accord-
ing to Indonesia, Spain however never actually occupied the islands of
Ligitan and Sipadan after the conclusion of the 1885 Protocol and,
accordingly, was never in a position to give such notice to the other con-
tracting parties.

102. Concerning the transfer by Spain to the United States of Ligitan
and Sipadan, Malaysia maintains that it was generally recognized that
those islands were not covered by the allocation lines laid down in the
1898 Treaty of Peace; Malaysia claims that the Sultan of Sulu neverthe-
less expressly recognized United States sovereignty over the whole Sulu
Archipelago and its dependencies by an Agreement dated 20 August 1899.
According to Malaysia, that omission from the 1898 Treaty of Peace was
remedied by the 1900 Treaty between Spain and the United States ceding
to the latter “any and all islands belonging to the Philippine Archi-
pelago . .. and particularly . . . the islands of Cagayan Sult and Sibutu
and their dependencies”. In Malaysia’s view, the intent of the parties to
the 1900 Treaty was to bring within the scope of application of the
Treaty all Spanish islands in the region which were not within the lines
laid down in the 1898 Treaty of Peace.

In support of its interpretation of the 1900 Treaty, Malaysia notes that
in 1903, after a visit of the USS Quiros to the region, the United States
Hydrographic Office published a chart of the “Northern Shore of Sibuko
Bay”, showing the disputed islands on the American side of a line sepa-
rating British territory from United States territory. Malaysia concludes
from this that the 1903 chart represented a public assertion by the United
States of its sovereignty over the additional islands ceded to it under
the 1900 Treaty, adding that this assertion of sovereignty occasioned no
reaction from the Netherlands.

103. Malaysia also observes that after the voyage of the Quiros the
Chairman of the BNBC sent a letter of protest to the British Foreign
Office, stating that the Company had been peacefully administering the
islands off North Borneo beyond the line of 3 marine leagues without any
opposition from Spain. According to Malaysia, the BNBC at the same

50
672 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

time took steps to obtain confirmation from the Sultan of Sulu of its
authority over the islands lying beyond 3 marine leagues. The Sultan pro-
vided that confirmation by a certificate signed on 22 April 1903. Malaysia
states that the Foreign Office nevertheless had doubts about the interna-
tional legal effect of the Sultan of Sulu’s 1903 certificate and, faced with
the United States claims to the islands under the 1900 Treaty, the British
Government “rather sought an arrangement with the United States that
would ensure the continuity of the Company’s administration”.

Malaysia considers that the United States and Great Britain attempted
to settle the questions concerning sovereignty over the islands and their
administration by an Exchange of Notes of 3 and 10 July 1907. Great
Britain is said to have recognized the continuing sovereignty of the
United States, as successor to Spain, over the islands beyond the
3-marine-league limit; for its part, the United States is said to have
accepted that these islands had in fact been administered by the BNBC
and to have agreed to allow that situation to continue, subject to a right
on both parts to terminate the agreement on 12 months’ notice. Malaysia
asserts that all relevant documents clearly show that the islands covered
by the 1907 Exchange of Notes included all those adjacent to the North
Borneo coast beyond the 3-marine-league line and that Ligitan and
Sipadan were among those islands. Malaysia relies in particular on the
1907 Exchange of Notes and the map to which it referred and which
depicts Ligitan and Sipadan as lying on the British side of the line which
separates the islands under British and American administration. It
further points out that the 1907 Exchange of Notes was published at the
time by the United States and by Great Britain and that it attracted no
protest on the part of the Netherlands Government.

104. Indonesia responds that the 1900 Treaty only concerned those
islands belonging to the Philippine Archipelago lying outside the line
agreed to in the 1898 Treaty of Peace and that the 1900 Treaty provided
that in particular the islands of Cagayan Sulu, Sibutu and their depen-
dencies were amongst the territories ceded by Spain to the United States.
However, according to Indonesia, Ligitan and Stpadan cannot be con-
sidered part of the Philippine Archipelago, nor can they be viewed as
dependencies of Cagayan Sulu and Sibutu, which lie far to the north.
Thus, the disputed islands could not have figured among the territories
which Spain allegedly ceded to the United States under the 1898 and
1900 Treaties.

Indonesia adds that its position is supported by subsequent events.
According to it, the United States was uncertain as to the precise extent
of the possessions it had obtained from Spain.

To illustrate the uncertainties felt by the United States, Indonesia
observes that in October 1903 the United States Navy Department had
recommended, after consultation with the State Department, that the

5}
673 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

boundary line shown on certain United States charts be omitted. Accord-
ing to Indonesia, it is significant that this recommendation concerned in
particular the chart of the “Northern Shore of Sibuko Bay” issued by the
United States Hydrographic Office in June 1903, after the voyage of the
Quiros. In Indonesia’s view it is thus “clear that the 1903 Hydrographic
Office Chart, far from being a ‘public assertion’ of US sovereignty, as
suggested by Malaysia, was a tentative internal position which was sub-
sequently withdrawn after more careful consideration”; the 1903 chart
can therefore not be seen as an official document, and nothing can be
made of the fact that it provoked no reaction from the Netherlands.

As regards the United States-British Exchange of Notes of 1907, Indo-
nesia considers that this consisted only of a temporary arrangement
whereby the United States waived in favour of the BNBC the administra-
tion of certain islands located “to the westward and southwestward of the
line traced on the [accompanying] map. . . [This], however, was without
prejudice to the issue of sovereignty” over the islands in question.

105. As regards the transfer of sovereignty over Ligitan and Sipadan
from the United States to Great Britain on behalf of North Borneo,
Malaysia argues that the 1907 Exchange of Notes had not totally settled
the issue of sovereignty over the islands situated beyond the line of three
marine leagues, laid down in the 1878 Dent-von Overbeck grant. It states
that the question was finally settled by the Convention of 2 January 1930,
which entered into force on 13 December 1932. Under that Convention,
it was agreed that the islands belonging to the Philippine Archipelago
and those belonging to the State of North Borneo were to be separated
by a line running through ten specific points. Malaysia points out that
under the 1930 Convention “all islands to the north and east of the line
were to belong to the Philippine Archipelago and all islands to the south
and west were to belong to the State of Borneo”. In Malaysia’s view,
since Ligitan and Sipadan clearly lie to the south and west of the 1930
line, it follows that they were formally transferred to North Borneo under
British protection.

Malaysia makes the further point that the 1930 Convention was pub-
lished both by the United States and by Great Britain and also in the
League of Nations Treaty Series, and that it evoked “no reaction from
the Netherlands, though one might have been expected if the islands dis-
posed of by it were claimed by the Netherlands”.

Finally, Malaysia observes that, by an agreement concluded on
26 June 1946 between the British Government and the BNBC, “the latter
ceded to the Crown all its sovereign rights and its assets in North Bor-
neo”. According to Malaysia, the disappearance of the State of North
Borneo and its replacement by the British Colony of North Borneo had
no effect on the extent of the territory belonging to North Borneo.

106. For its part, Indonesia claims that the documents relating to the
negotiation of the 1930 Convention show clearly that the United States

52

a

/
674 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

deemed that it had title to islands lying more than 3 marine leagues from
the North Borneo coast only in areas lying to the north of Sibutu and its
immediate dependencies. Hence, Indonesia contends that the negotia-
tions leading up to the conclusion of the 1930 Convention focused solely
on the status of the Turtle Islands and the Mangsee Islands. It observes
that, in any event, the southern limits of the boundary fixed by the
1930 Convention lay well to the north of latitude 4°10’ north and thus
well to the north of Ligitan and Sipadan.

107. As regards transmission of the United Kingdom’s title to Malay-
sia, the latter states that, by the Agreement of 9 July 1963 between the
Governments of the Federation of Malaya, the United Kingdom of
Great Britain and Northern Ireland, North Borneo, Sarawak and Singa-
pore, which came into effect on 16 September 1963, North Borneo
became a State within Malaysia under the name of Sabah.

x *

108. The Court notes at the outset that the islands in dispute are
not mentioned by name in any of the international legal instruments
presented by Malaysia to prove the alleged consecutive transfers of title.

The Court further notes that the two islands were not included in the
grant by which the Sultan of Sulu ceded all his rights and powers over his
possessions in Borneo, including the islands within a limit of 3 marine
leagues, to Alfred Dent and Baron von Overbeck on 22 January 1878, a
fact not contested by the Parties.

Finally, the Court observes that, while the Parties both maintain that
the islands of Ligitan and Sipadan were not terrae nullius during the
period in question in the present case, they do so on the basis of diametri-
cally opposed reasoning, each of them claiming to hold title to those
islands.

a

109. The Court will first deal with the question whether Ligitan and
Sipadan were part of the possessions of the Sultan of Sulu. It is not con-
tested by the Parties that geographically these islands do not belong to
the Sulu Archipelago proper. In all relevant documents, however, the
Sultanate is invariably described as “the Archipelago of Sulu and the
dependencies thereof” or “the Island of Sooloo with all its dependen-
cies”. In a number of these documents its territorial extent is rather
vaguely defined as “compris[ing] all the islands which are found between
the western extremity of the island of Mindanao, on the one side, and the
continent of Borneo and the island of Paragua, on the other side” (Pro-
tocol between Spain, Germany and Great Britain, 7 March 1885; see also

53
675 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

the Capitulations concluded between Spain and the Sultan of Sulu,
23 September 1836). These documents, therefore, provide no answer to
the question whether Ligitan and Sipadan, which are located at a con-
siderable distance from the main island of Sulu, were part of the Sultan-
ate’s dependencies.

110. Malaysia relies on the ties of allegiance which allegedly existed
between the Sultan of Sulu and the Bajau Laut who inhabited the islands
off the coast of North Borneo and who from time to time may have made
use of the two uninhabited islands. The Court is of the opinion that such
ties may well have existed but that they are in themselves not sufficient to
provide evidence that the Sultan of Sulu claimed territorial title to these
two small islands or considered them part of his possessions. Nor is there
any evidence that the Sultan actually exercised authority over Ligitan
and Sipadan.

111. Turning now to the alleged transfer of title over Ligitan and
Sipadan to Spain, the Court notes that in the Protocol between Spain
and Sulu Confirming the Bases of Peace and Capitulation of 22 July 1878
the Sultan of Sulu definitively ceded the “Archipelago of Sulu and the
dependencies thereof” to Spain. In the Protocol of 7 March 1885 con-
cluded between Spain, Germany and Great Britain, the Spanish Govern-
ment relinquished, as far as regarded the British Government, all claims
of sovereignty over the territory of North Borneo and the neighbouring
islands within a zone of 3 marine leagues, mentioned in the 1878 Dent-
von Overbeck grant, whereas Great Britain and Germany recognized
Spanish sovereignty over “the places effectively occupied, as well over
those places not yet so occupied, of the Archipelago of Sulu (Jolé), of
which the boundaries are determined in Article 2”. Article 2 contains the
rather vague definition mentioned in paragraph 109 above.

112. It is not contested between the Parties that Spain at no time
showed an interest in the islands in dispute or the neighbouring islands
and that it did not extend its authority to these islands. Nor is there any
indication in the case file that Spain gave notice of its occupation of these
islands, in accordance with the procedure provided for in Article 4 of
the 1885 Protocol. Nor is it contested that, in the years after 1878, the
BNBC gradually extended its administration to islands lying beyond
the 3-marine-league limit without, however, claiming title to them and
without protest from Spain.

113. The Court therefore cannot but conclude that there is no evidence
that Spain considered Ligitan and Sipadan as covered by the 1878 Pro-
tocol between Spain and the Sultan of Sulu or that Germany and Great
Britain recognized Spanish sovereignty over them in the 1885 Protocol.

It cannot be disputed, however, that the Sultan of Sulu relinquished
the sovereign rights over all his possessions in favour of Spain,
thus losing any title he may have had over islands located beyond the
3-marine-league limit from the coast of North Borneo. He was therefore

54

 
676 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

not in a position to declare in 1903 that such islands had been
included in the 1878 grant to Alfred Dent and Baron von Overbeck.

114. The Court, therefore, is of the opinion that Spain was the only
State which could have laid claim to Ligitan and Sipadan by virtue of the
relevant instruments but that there is no evidence that it actually did so.
It further observes that at the time neither Great Britain, on behalf of the
State of North Borneo, nor the Netherlands explicitly or implicitly laid
claim to Ligitan and Sipadan.

115. The next link in the chain of transfers of title is the Treaty of
7 November 1900 between the United States and Spain, by which Spain
“relinquish{ed] to the United States all title and claim of title... to any
and all islands belonging to the Philippine Archipelago” which had not
been covered by the Treaty of Peace of 10 December 1898. Mention was
made in particular of the islands of Cagayan Sulu and Sibutu, but no
other islands which were situated closer to the coast of North Borneo
were mentioned by name.

116. The Court first notes that, although it is undisputed that Ligitan
and Sipadan were not within the scope of the 1898 Treaty of Peace, the
1900 Treaty does not specify islands, apart from Cagayan Sulu and
Sibutu and their dependencies, that Spain ceded to the United States.
Spain nevertheless relinquished by that Treaty any claim it may have had
to Ligitan and Sipadan or other islands beyond the 3-marine-league limit
from the coast of North Borneo.

117. Subsequent events show that the United States itself was uncer-
tain to which islands it had acquired title under the 1900 Treaty. The cor-
respondence between the United States Secretary of State and the United
States Secretaries of War and of the Navy in the aftermath of the voyage
of the USS Quiros and the re-edition of a map of the United States
Hydrographic Office, the first version of which had contained a line of
separation between United States and British possessions attributing
Ligitan and Sipadan to the United States, demonstrate that the State
Department had no clear idea of the territorial and maritime extent of
the Philippine Archipelago, title to which it had obtained from Spain. In
this respect the Court notes that the United States Secretary of State in
his letter of 23 October 1903 to the Acting Secretary of War wrote that a
bilateral arrangement with Great Britain was necessary “to trace the line
demarking [their] respective jurisdictions”, whereas with regard to
Sipadan he explicitly stated that he was not in a position to determine
whether “Sipadan and the included keys and rocks had been recognized
as lying within the dominions of Sulu”.

118. A temporary arrangement between Great Britain and the United
States was made in 1907 by an Exchange of Notes. This Exchange of
Notes, which did not involve a transfer of territorial sovereignty, pro-

55
#

677 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

vided for a continuation of the administration by the BNBC of the
islands situated more than 3 marine leagues from the coast of North Bor-
neo but left unresolved the issue to which of the parties these islands
belonged. There was no indication to which of the islands administered
by the BNBC the United States claimed title and the question of sover-
eignty was therefore left in abeyance. No conclusion therefore can be
drawn from the 1907 Exchange of Notes as regards sovereignty over
Ligitan and Sipadan.

119. This temporary arrangement lasted until 2 January 1930, when a
Convention was concluded between Great Britain and the United States
in which a line was drawn separating the islands belonging to the Philip-
pine Archipelago on the one hand and the islands belonging to the State
of North Borneo on the other hand. Article III of that Convention stated
that all islands to the south and west of the line should belong to the
State of North Borneo. From a point well to the north-east of Ligitan
and Sipadan, the line extended to the north and to the east. The Conven-
tion did not mention any island by name apart from the Turtle and
Mangsee Islands, which were declared to be under United States sover-
eignty.

120. By concluding the 1930 Convention, the United States relin-
quished any claim it might have had to Ligitan and Sipadan and to the
neighbouring islands. But the Court cannot conclude either from the
1907 Exchange of Notes or from the 1930 Convention or from any docu-
ment emanating from the United States Administration in the interven-
ing period that the United States did claim sovereignty over these islands.
It can, therefore, not be said with any degree of certainty that by the
1930 Convention the United States transferred title to Ligitan and
Sipadan to Great Britain, as Malaysia asserts.

121. On the other hand, the Court cannot let go unnoticed that Great
Britain was of the opinion that as a result of the 1930 Convention it
acquired, on behalf of the BNBC, title to all the islands beyond the
3-marine-league zone which had been administered by the Company,
with the exception of the Turtle and the Mangsee Islands. To none of the
islands lying beyond the 3-marine-league zone had it ever before laid a
formal claim. Whether such title in the case of Ligitan and Sipadan
and the neighbouring islands was indeed acquired as a result of the 1930
Convention is less relevant than the fact that Great Britain’s position
on the effect of this Convention was not contested by any other State.

122. The State of North Borneo was transformed into a colony in
1946. Subsequently, by virtue of Article IV of the Agreement of
9 July 1963, the Government of the United Kingdom agreed to take
“such steps as [might] be appropriate and available to them to secure the
enactment by the Parliament of the United Kingdom of an Act providing
for the relinquishment. . . of Her Britannic Majesty’s sovereignty and
jurisdiction in respect of North Borneo, Sarawak and Singapore” in
favour of Malaysia.

56
678 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

123. In 1969 Indonesia challenged Malaysia’s title to Ligitan and
Sipadan and claimed to have title to the two islands on the basis of the
1891 Convention.

124. In view of the foregoing, the Court concludes that it cannot
accept Malaysia’s contention that there is an uninterrupted series of
transfers of title from the alleged original title-holder, the Sultan of Sulu,
to Malaysia as the present one. It has not been established with certainty
that Ligitan and Sipadan belonged to the possessions of the Sultan of
Sulu nor that any of the alleged subsequent title-holders had a treaty-
based title to these two islands. The Court can therefore not find that
Malaysia has inherited a treaty-based title from its predecessor, the
United Kingdom of Great Britain and Northern Ireland.

125. The Court has already found that the 1891 Convention does not
provide Indonesia with a treaty-based title and that title to the islands did
not pass to Indonesia as successor to the Netherlands and the Sultan of
Bulungan (see paragraphs 94 and 96 above).

126. The Court will therefore now consider whether evidence fur-
nished by the Parties with respect to “effectivités” relied upon by them
provides the basis for a decision — as requested in the Special Agree-
ment — on the question to whom sovereignty over Ligitan and Sipadan
belongs. The Court recalls that it has already ruled in a number of cases
on the legal relationship between “effectivités” and title. The relevant
passage for the present case can be found in the Judgment in the Frontier
Dispute { Burkina FasolRepublic of Mali) case, where the Chamber of
the Court stated after having said that “a distinction must be drawn
among several eventualities”: “[i]n the event that the effectivité does not
co-exist with any legal title, it must invariably be taken into considera-
tion” (LC. J. Reports 1986, p. 587, para. 63; see also Territorial Dispute
(Libyan Arab JamahiriyalChad), I.C.J. Reports 1994, p. 38, paras. 75-
76; Land and Maritime Boundary between Cameroon and Nigeria { Cam-
eroon v. Nigeria: Equatorial Guinea intervening), Judgment, Merits,
LCJ. Reports 2002, pp. 353-354, para. 68).

a * x

127. Both Parties claim that the effectivités on which they rely merely
confirm a treaty-based title. On an alternative basis, Malaysia claims that
it acquired title to Ligitan and Sipadan by virtue of continuous peaceful
possession and administration, without objection from Indonesia or its
predecessors in title.

The Court, having found that neither of the Parties has a treaty-based
title to Ligitan and Sipadan (see paragraphs 92 and 124 above), will con-
sider these effectivités as an independent and separate issue.

* *

57
679 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

128. Indonesia points out that, during the 1969 negotiations on the
delimitation of the respective continental shelves of the two States, Malay-
sia raised a claim to sovereignty over Ligitan and Sipadan Islands.
According to Indonesia, it was thus at that time that the “critical date”
arose in the present dispute. It contends that the two Parties undertook,
in an exchange of letters of 22 September 1969, to refrain from any action
which might alter the status quo in respect of the disputed islands. It
asserts that from 1969 the respective claims of the Parties therefore find
themselves “legally neutralized”, and that, for this reason, their subse-
quent statements or actions are not relevant to the present proceedings.

Indonesia adds that Malaysia, from 1979 onwards, nevertheless took a
series of unilateral measures that were fundamentally incompatible with
the undertaking thus given to respect the situation as it existed in 1969.
By way of example Indonesia mentions the publication of maps by
Malaysia showing, unlike earlier maps, the disputed islands as Malaysian
and the establishment of a number of tourist facilities on Sipadan. Indo-
nesia adds that it always protested whenever Malaysia took such uni-
lateral steps.

129. With respect to the critical date, Malaysia begins by asserting that
prior to the 1969 discussions on the delimitation of the continental
shelves of the Parties, neither Indonesia nor its predecessors had expressed
any interest in or claim to these islands. It however emphasizes the
importance of the critical date, not so much in relation to the admissi-
bility of evidence but rather to “the weight to be given to it”. Malaysia
therefore asserts that a tribunal may always take into account post-criti-
cal date activity if the party submitting it shows that the activity in ques-
tion started at a time prior to the critical date and simply continued
thereafter. As for scuba-diving activities on Sipadan, Malaysia observes
that the tourist trade, generated by this sport, emerged from the time
when it became popular, and that it had itself accepted the responsibili-
ties of sovereignty to ensure the protection of the island’s environment as
well as to meet the basic needs of the visitors.

* *

130. In support of its arguments relating to effectivités, Indonesia cites
patrols in the area by vessels of the Dutch Royal Navy. It refers to a list
of Dutch ships present in the area between 1895 and 1928, prepared on
the basis of the reports on the colonies presented each year to Parliament
by the Dutch Government (“Koloniale Verslagen”), and relies in par-
ticular on the presence in the area of the Dutch destroyer Lynx in Novem-
ber and December 1921. Indonesia refers to the fact that a patrol team of
the Lynx went ashore on Sipadan and that the plane carried aboard the
Lynx traversed the air space of Ligitan and its waters, whereas the 3-mile

58
680 PULAU LIGITAN AND PULAU SIPADAN (SUDGMENT)

zones of Si Amil and other islands under British authority were respected.
Indonesia considers that the report submitted by the commander of the
Lynx to the Commander Naval Forces Netherlands Indies after the voy-
age shows that the Dutch authorities regarded Ligitan and Sipadan
Islands as being under Dutch sovereignty, whereas other islands situated
to the north of the 1891 line were considered to be British. Indonesia also
mentions the hydrographic surveys carried out by the Dutch, in particu-
lar the surveying activities of the vessel Macasser throughout the region,
including the area around Ligitan and Sipadan, in October and Novem-
ber 1903.

As regards its own activities, Indonesia notes that “[pjrior to the emer-
gence of the dispute in 1969, the Indonesian Navy was also active in the
area, visiting Sipadan on several occasions”.

As regards fishing activities, Indonesia states that Indonesian fisher-
men have traditionally plied their trade around the islands of Ligitan and
Sipadan. It has submitted a series of affidavits which provide a record of
occasional visits to the islands dating back to the 1950s and early 1960s,
and even to the early 1970s, after the dispute between the Parties had
emerged.

Finally, in regard to its Act No. 4 concerning Indonesian Waters,
promulgated on 18 February 1960, in which its archipelagic baselines are
defined, Indonesia recognizes that it did not at that time include Ligitan
or Sipadan as base points for the purpose of drawing baselines and defin-
ing its archipelagic waters and territorial sea. But it argues that this can-
not be interpreted as demonstrating that Indonesia regarded the islands
as not belonging to its territory. It points out in this connection that the
Act of 1960 was prepared in some haste, which can be explained by the
need to create a precedent for the recognition of the concept of archipe-
lagic waters just before the Second United Nations Conference on the
Law of the Sea, which was due to be held from 17 March to 26 April 1960.
Indonesia adds that it moreover sought to diverge as little as possible
from the existing law of the sea, one of the principles of which was that
the drawing of baselines could not depart to any appreciable extent from
the general direction of the coast.

*

131. Malaysia argues that the alleged Dutch and Indonesian naval
activities are very limited in number. Malaysia contends that these activi-
ties cannot be regarded as evidence of the continuous exercise of govern-
mental activity in and in relation to Ligitan and Sipadan that may be
indicative of any claim of title to the islands.

As regards post-colonial practice, Malaysia observes that, for the first
25 years of its independence, Indonesia showed no interest in Ligitan and

59

4
68! PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

Sipadan. Malaysia claims that Indonesia “did not manifest any presence
in the area, did not try to administer the islands, enacted no legislation
and made no ordinances or regulations concerning the two islands or
their surrounding waters”.

Malaysia further observes that Indonesian Act No. 4 of 18 Febru-
ary 1960, to which a map was attached, defined the outer limits of the
Indonesian national waters by a list of baseline co-ordinates. However,
Indonesia did not use the disputed islands ‘as reference points for the
baselines. Malaysia argues that, in light of the said Act and of the map
attached thereto, Ligitan and Sipadan Islands cannot be regarded as
belonging to Indonesia. Malaysia admits that it has still not published a
detailed map of its own baselines. It points out that it did, however, pub-
lish its continental shelf boundaries in 1979, in a way which takes full
account of the two islands in question.

132. As regards its effectivités on the islands of Ligitan and Sipadan,
Malaysia mentions control over the taking of turtles and the collection of
turtle eggs; it states that collecting turtle eggs was the most important
economic activity on Sipadan for many years. As early as 1914, Great
Britain took steps to regulate and contro! the collection of turtle eggs on
Ligitan and Sipadan. Malaysia stresses the fact that it was to British
North Borneo officials that the resolution of disputes concerning the col-
lection of turtle eggs was referred. [It notes that a licensing system was
established for boats used to fish the waters around the islands. Malaysia
also relies on the establishment in 1933 of a bird sanctuary on Sipadan.
Malaysia further points out that the British North Borneo colonial
authorities constructed lighthouses on Ligitan and Sipadan Islands in the
early 1960s and that these exist to this day and are maintained by the
Malaysian authorities. Finally, Malaysia cites Malaysian Government
regulation of tourism on Sipadan and the fact that, from 25 Septem-
ber 1997, Ligitan and Sipadan became protected areas under Malaysia’s
Protected Areas Order of that year.

133. Indonesia denies that the acts relied upon by Malaysia, whether
considered in isolation or taken as a whole, are sufficient to establish the
existence of a continuous peaceful possession and administration of the
islands capable of creating a territorial title in the latter’s favour.

As regards the collection of turtle eggs, Indonesia does not contest the
facts as stated by Malaysia but argues that the regulations issued by the
British and the rules established for the resolution of disputes between
the inhabitants of the area were evidence of the exercise of personal
rather than territorial jurisdiction. Indonesia also contests the evidentiary
value of the establishment of a bird sanctuary by the British authorities
as an act à titre de souverain in relation to Sipadan. Similarly, in Indo-
nesia’s view, Malaysia’s construction and maintenance of lighthouses do

60
682 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

not constitute proof of acts à titre de souverain. It observes in any event
that it did not object to these activities by Malaysia because they were of
general interest for navigation.

* Ok

134. The Court first recalls the statement by the Permanent Court
of International Justice in the Legal Status of Eastern Greenland
(Denmark v. Norway) case:

“a claim to sovereignty based not upon some particular act or title
such as a treaty of cession but merely upon continued display of
authority, involves two elements each of which must be shown to
exist: the intention and will to act as sovereign, and some actual
exercise or display of such authority.

Another circumstance which must be taken into account by any
tribunal which has to adjudicate upon a claim to sovereignty over a
particular territory, is the extent to which the sovereignty is also
claimed by some other Power.”

The Permanent Court continued:

“It is impossible to read the records of the decisions in cases as to
territorial sovereignty without observing that in many cases the tri-
bunal has been satisfied with very little in the way of the actual exer-
cise of sovereign rights, provided that the other State could not
make out a superior claim. This is particularly true in the case of
claims to sovereignty over areas in thinly populated or unsettled
countries.” (P.C.LJ., Series A/B, No. 53, pp. 45-46.)

In particular in the case of very small islands which are uninhabited or
not permanently inhabited — like Ligitan and Sipadan, which have been
of little economic importance (at least until recently) — effectivités will
indeed generally be scarce.

135. The Court further observes that it cannot take into consideration
acts having taken place after the date on which the dispute between the
Parties crystallized unless such acts are a normal continuation of prior
acts and are not undertaken for the purpose of improving the legal posi-
tion of the Party which relies on them (see the Arbitral Award in the
Palena case, 38 International Law Reports (ILR), pp. 79-80). The Court
will, therefore, primarily, analyse the effectivités which date from the
period before 1969, the year in which the Parties asserted conflicting
claims to Ligitan and Sipadan.

136. The Court finally observes that it can only consider those acts as

61
683 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

constituting a relevant display of authority which leave no doubt as to
their specific reference to the islands in dispute as such. Regulations or
administrative acts of a general nature can therefore be taken as effec-
tivités with regard to Ligitan and Sipadan only if it is clear from their
terms or their effects that they pertained to these two islands.

*

137. Turning now to the effectivités relied on by Indonesia, the
Court will begin by pointing out that none of them is of a legislative or
regulatory character. Moreover, the Court cannot ignore the fact that
Indonesian Act No. 4 of 8 February 1960, which draws Indonesia's
archipelagic baselines, and its accompanying map do not mention or
indicate Ligitan and Sipadan as relevant base points or turning points.

138. Indonesia cites in the first place a continuous presence of the
Dutch and Indonesian navies in the waters around Ligitan and Sipadan.
It relies in particular on the voyage of the Dutch destroyer Lynx
in November 1921. This voyage was part of a joint action of the British
and Dutch navies to combat piracy in the waters east of Borneo. Accord-
ing to the report by the commander of the Lynx, an armed sloop was
despatched to Sipadan to gather information about pirate activities and a
seaplane flew a reconnaissance flight through the island’s airspace and
subsequently flew over Ligitan. Indonesia concludes from this operation
that the Netherlands considered the airspace, and thus also the islands, as
Dutch territory.

139. In the opinion of the Court, it cannot be deduced either from the
report of the commanding officer of the Lynx or from any other docu-
ment presented by Indonesia in connection with Dutch or Indonesian
naval surveillance and patrol activities that the naval authorities con-
cerned considered Ligitan and Sipadan and the surrounding waters to be
under the sovereignty of the Netherlands or Indonesia.

140. Finally, Indonesia states that the waters around Ligitan and
Sipadan have traditionally been used by Indonesian fishermen. The Court
observes, however, that activities by private persons cannot be seen as
effectivités if they do not take place on the basis of official regulations or
under governmental authority.

141. The Court concludes that the activities relied upon by Indonesia

do not constitute acts @ titre de souverain reflecting the intention and will
to act in that capacity.

*
142. With regard to the effectivités relied upon by Malaysia, the Court
62
684 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

first observes that pursuant to the 1930 Convention, the United States
relinquished any claim it might have had to Ligitan and Sipadan and that
no other State asserted its sovereignty over those islands at that time or
objected to their continued administration by the State of North Borneo.
The Court further observes that those activities which took place before
the conclusion of that Convention cannot be seen as acts “à titre de sou-
verain”, as Great Britain did not at that time claim sovereignty on behalf
of the State of North Borneo over the islands beyond the 3-marine-league
limit. Since it, however, took the position that the BNBC was entitled to
administer the islands, a position which after 1907 was formally recog-
nized by the United States, these administrative activities cannot be
ignored either.

143. As evidence of such effective administration over the islands,
Malaysia cites the measures taken by the North Borneo authorities to
regulate and control the collecting of turtle eggs on Ligitan and Sipadan,
an activity of some economic significance in the area at the time. It refers
in particular to the Turtle Preservation Ordinance of 1917, the purpose of
which was to limit the capture of turtles and the collection of turtle eggs
“within the State [of North Borneo] or the territorial waters thereof”.
The Court notes that the Ordinance provided in this respect for a
licensing system and for the creation of native reserves for the collec-
tion of turtle eggs and listed Sipadan among the islands included in one
of those reserves.

Malaysia adduces several documents showing that the 1917 Turtle
Preservation Ordinance was applied until the 1950s at feast. In this
regard, it cites, for example, the licence issued on 28 April 1954 by the
District Officer of Tawau permitting the capture of turtles pursuant to
Section 2 of the Ordinance. The Court observes that this licence covered
an area including “the islands of Sipadan, Ligitan, Kapalat, Mabul,
Dinawan and Si-Amil”.

Further, Malaysia mentions certain cases both before and after 1930 in
which it has been shown that administrative authorities settled disputes
about the collection of turtle eggs on Sipadan.

144. Malaysia also refers to the fact that in 1933 Sipadan, under
Section 28 of the Land Ordinance, 1930, was declared to be “a reserve
for the purpose of bird sanctuaries”.

145. The Court is of the opinion that both the measures taken to regu-
late and control the collecting of turtle eggs and the establishment of a
bird reserve must be seen as regulatory and administrative assertions of
authority over territory which is specified by name.

146. Malaysia further invokes the fact that the authorities of the
colony of North Borneo constructed a lighthouse on Sipadan in 1962 and
another on Ligitan in 1963, that those lighthouses exist to this day and

63

Fa

/
685 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

that they have been maintained by Malaysian authorities since its inde-
pendence. It contends that the construction and maintenance of such
lighthouses is “part of a pattern of exercise of State authority appropriate
in kind and degree to the character of the places involved”.

147. The Court observes that the construction and operation of light-
houses and navigational aids are not normally considered manifestations
of State authority (Minquiers and Ecrehos, Judgment, 1 C.J. Reports
1953, p. 71). The Court, however, recalls that in its Judgment in the case
concerning Maritime Delimitation and Territorial Questions between
Qatar and Bahrain (Qatar v. Bahrain) it stated as follows:

“Certain types of activities invoked by Bahrain such as the drilling
of artesian wells would, taken by themselves, be considered contro-
versial as acts performed à titre de souverain. The construction of
navigational aids, on the other hand, can be legally relevant in the
case of very small islands. In the present case, taking into account
the size of Qit’at Jaradah, the activities carried out by Bahrain on
that island must be considered sufficient to support Bahrain’s claim
that it has sovereignty over it.” (Judgment, Merits, I C.J. Reports
2001, pp. 99-100, para. 197.)

The Court is of the view that the same considerations apply in the present
case.

148. The Court notes that the activities relied upon by Malaysia, both
in its own name and as successor State of Great Britain, are modest in
number but that they are diverse in character and include legislative,
administrative and quasi-judicial acts. They cover a considerable period
of time and show a pattern revealing an intention to exercise State func-
tions in respect of the two islands in the context of the administration of
a wider range of islands.

The Court moreover cannot disregard the fact that at the time when
these activities were carried out, neither Indonesia nor its predecessor, the
Netherlands, ever expressed its disagreement or protest. In this regard,
the Court notes that in 1962 and 1963 the Indonesian authorities did not
even remind the authorities of the colony of North Borneo, or Malaysia
after its independence, that the construction of the lighthouses at those
times had taken place on territory which they considered Indonesian;
even if they regarded these lighthouses as merely destined for safe naviga-
tion in an area which was of particular importance for navigation in the
waters off North Borneo, such behaviour is unusual.

149. Given the circumstances of the case, and in particular in view of
the evidence furnished by the Parties, the Court concludes that Malaysia

/

64
686 PULAU LIGITAN AND PULAU SIPADAN (JUDGMENT)

has title to Ligitan and Sipadan on the basis of the effectivités referred to
above.

150. For these reasons,
THE Court,
By sixteen votes to one,

Finds that sovereignty over Pulau Ligitan and Pulau Sipadan belongs
to Malaysia.

IN FAVOUR: President Guillaume; Vice-President Shi; Judges Oda, Ranjeva,
Herczegh, Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, Elaraby;
Judge ad hoc Weeramantry;

AGAINST: Judge ad hoc Franck.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this seventeenth day of December, two
thousand and two, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Republic of Indonesia and the Government of Malaysia, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judge Opa appends a declaration to the Judgment of the Court; Judge
ad hoc FRANCK appends a dissenting opinion to the Judgment of the
Court.

{Initialled) G.G.
(Initialled) Ph.C.

65
